Exhibit 10.13

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED

OMNIBUS LICENSE AND ENTERPRISE SERVICES AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED OMNIBUS LICENSE AND
ENTERPRISE SERVICES AGREEMENT (this “Amendment”) is dated as of July 20, 2020,
made and entered into by and among CAESARS ENTERPRISE SERVICES, LLC, a Delaware
limited liability company (“CES”), CEOC, LLC, a Delaware limited liability
company (“CEOC”), CAESARS RESORT COLLECTION LLC, a Delaware limited liability
company (“CRC”), CAESARS LICENSE COMPANY, LLC, a Nevada limited liability
company (“CLC”), and CAESARS WORLD LLC, a Florida limited liability company
(“CW” and together with CES, CEOC, CRC and CLC, collectively, the “Parties”),
and acknowledged and consented to by VICI PROPERTIES INC., a Maryland
corporation (“VICI”), for itself and each of the other Propco Property Owners
(as defined in the Omnibus Agreement (as defined below)).

WHEREAS, the Parties entered into that certain Third Amended and Restated
Omnibus License and Enterprise Services Agreement dated as of December 26, 2018
(the “Omnibus Agreement”) for the purposes of, among other things, granting
certain licenses to use certain intellectual property and engaging CES to
provide management services with respect to certain properties, as more
particularly described in the Omnibus Agreement; and

WHEREAS, the Parties desire to amend the Omnibus Agreement as set forth herein,
and VICI desires to acknowledge and consent to such amendments solely to the
extent VICI or its affiliates are affected thereby.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.    Amendments to Omnibus Agreement. Effective as of the date hereof, the
Omnibus Agreement is hereby amended in its entirety to read as set forth in
Exhibit A attached hereto.

2.    Other Documents. Any and all agreements entered into in connection with
the Omnibus Agreement which make reference therein to “the Omnibus Agreement”
(or any similar reference) shall be intended to, and are deemed hereby, to refer
to the Omnibus Agreement as amended by this Amendment.

3.    VICI Acknowledgement and Consent. VICI hereby acknowledges and consents to
the amendments to the Omnibus Agreement made by this Amendment solely to the
extent VICI or its affiliates are affected thereby.

4.    Miscellaneous.

(a)    If any provision of this Amendment is adjudicated to be invalid, illegal
or unenforceable, in whole or in part, it will be deemed omitted to that extent
and all other provisions of this Amendment will remain in full force and effect.

(b)    Except as hereby specifically amended, the Omnibus Agreement is hereby
confirmed and ratified in all respects and shall remain in full force and
effect.



--------------------------------------------------------------------------------

(c)    This Amendment may be executed in multiple counterparts, each of which
shall be deemed to be a valid and binding original and all of which taken
together shall constitute but one and the same instrument, and any party hereto
may execute this Amendment by signing such counterpart. This Amendment may be
effectuated by the exchange of electronic copies of signatures (e.g.,.pdf), with
electronic copies of this executed Amendment having the same force and effect as
original counterpart signatures hereto for all purposes.

(d)    Each party hereto agrees that Section 16.6 and Section 16.7 of the
Omnibus Agreement shall apply to this Amendment mutatis mutandis.

(e)    Neither this Amendment nor any provision hereof may be changed, modified,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the Party against whom enforcement of such change, modification,
waiver, discharge or termination is sought.

(f)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

- Signature page attached -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date hereof.

PARTIES:

 

CAESARS ENTERPRISE SERVICES, LLC,

a Delaware limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

CEOC, LLC,

a Delaware limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

CAESARS RESORT COLLECTION LLC,

a Delaware limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

CAESARS LICENSE COMPANY, LLC,

a Nevada limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

CAESARS WORLD LLC,

a Florida limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

[Signature Page to First Amendment to Third A&R Omnibus License Agreement]



--------------------------------------------------------------------------------

VICI:

VICI PROPERTIES INC.,

a Maryland corporation

By:  

/s/ David Kieske

Name:   David Kieske Title:   Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to Third A&R Omnibus License Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

COMPOSITE THIRD AMENDED AND RESTATED

OMNIBUS LICENSE AND ENTERPRISE SERVICES AGREEMENT

Conformed through First Amendment

[Attached]

 

EXHIBIT A



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

OMNIBUS LICENSE AND ENTERPRISE SERVICES AGREEMENT

This Third Amended and Restated Omnibus License and Enterprise Services
Agreement (this “Agreement”) is dated as of December 26, 2018 (the “Effective
Date”), made and entered into by and among the parties listed on the signature
pages hereto (each, a “Party,” and collectively, the “Parties”). All capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
Section 1 of this Agreement.

W I T N E S S E T H:

WHEREAS, CEOC, LLC, as successor-in-interest to Caesars Entertainment Operating
Company, Inc. (“CEOC”), Caesars Resort Collection, LLC (“CRC”, as
successor-in-interest to Caesars Entertainment Resort Properties LLC (“CERP”)
and Caesars Growth Properties Holdings, LLC (“CGPH”), and together with CEOC,
each a “Member”, and together, the “Members”) previously established Caesars
Enterprise Services, LLC (“Services Co.” or “Service Provider”) pursuant to that
certain Amended and Restated Limited Liability Company Agreement of Services
Co., dated as of May 20, 2014 (the “Original Effective Date”), by and among the
Members (as amended, supplemented, modified or restated, from time to time, the
“JV Agreement”);

WHEREAS, the Licensors are the collective owners or licensees of the Licensed
IP;

WHEREAS, certain Licensors wish to grant to Services Co. licenses to use the
Licensed IP owned or licensed by such Licensor on and in connection with the
applicable Licensed Fields on the terms and subject to the conditions
hereinafter set forth;

WHEREAS, Services Co. wishes to grant to certain of the Licensees licenses to
use certain of the Licensed IP on and in connection with certain Licensed Fields
on the terms and subject to the conditions hereinafter set forth;

WHEREAS, the Existing Property Managers are each party to separate Existing
Property Management Agreements, pursuant to which the Existing Property Managers
provide services relating to the management and operation of the hotel and/or
casino of the respective Existing Property Owner;

WHEREAS, (i) each of the Existing Property Owners desires to engage Service
Provider to provide the services provided under the Existing Property Management
Agreements in accordance with the terms and conditions set forth in such
Existing Property Management Agreements which engagement shall be implemented
through an assignment of each Existing Property Management Agreement by the
parties thereto in accordance with the terms set forth therein, (ii) each of the
Members and CEC desire to engage Service Provider to provide services under this
Agreement, (iii) each of the Members and CEC desire to engage Service Provider
to provide services under this Agreement in connection with certain New
Properties as and to the extent elected by the New Property Owner, and
(iv) Service Provider is willing to perform such services as of the Original
Effective Date with respect to the Managed Facilities and on the effective date
of any management agreement entered into after the Effective Date by any New
Property Owner and Services Co. (each, a “Future Property Management
Agreement”), if applicable, in each case on the terms and under the conditions
set forth herein;



--------------------------------------------------------------------------------

WHEREAS, the Parties hereto previously entered into that certain Omnibus License
and Enterprise Services Agreement, dated as of May 20, 2014 (the “Original
Agreement”);

WHEREAS, CEOC and certain of its subsidiaries filed voluntary petitions for
relief commencing cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in
the United States Bankruptcy Court for the Northern District of Illinois,
captioned Caesars Entertainment Operating Company, et al., Case No. 15-01145
(Bankr. N.D. Ill.);

WHEREAS, CEOC has effectuated the restructuring of its indebtedness and other
obligations (the “CEOC Restructuring”) pursuant to the terms and conditions of
the Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11
of the Bankruptcy Code filed in the Chapter 11 Cases Dkt. No. 6318;

WHEREAS, in connection with the CEOC Restructuring, the Parties previously
agreed to amend and restate the Original Agreement in its entirety pursuant to
that certain Amended and Restated Omnibus License and Enterprise Services
Agreement, dated as of January 14, 2015 (the “First Amended and Restated
Agreement”);

WHEREAS, in connection with the CEOC Restructuring, CEOC appointed new
“Managers” of existing CEOC Managed Facilities pursuant to Property Management
Agreements;

WHEREAS, in connection with the CEOC Restructuring, CEOC, CLC, CW, Services Co.
and certain other parties have entered into that certain Omnibus Bill of Sale,
Assignment and Contribution Agreement, dated as of October 6, 2017, pursuant to
which, among other things: (i) CEOC (x) transferred CLC to Services Co., such
that CLC became a subsidiary of Services Co., and (y) assigned any System-wide
IP owned by CEOC or any of its subsidiaries (other than CLC and CW) to Services
Co. or one of its subsidiaries; (ii) CW assigned any System-wide IP owned by CW
to Services Co. or one of its subsidiaries; and (iii) CW and CLC assigned any
CEOC Property Specific IP owned by CW or CLC, respectively, to CEOC or one of
its subsidiaries (the “Omnibus Assignment”);

WHEREAS, in connection with the CEOC Restructuring, the appointment of such new
“Managers” and the Omnibus Assignment, the Parties amended and restated the
First Amended and Restated Agreement in its entirety pursuant to that certain
Second Amended and Restated Omnibus License and Enterprise Services Agreement,
dated as of October 6, 2017 (the “Second Amended and Restated Agreement”);

WHEREAS, pursuant to a corporate restructuring, CRC is the successor-in-interest
to the business of CERP and CGPH, including the rights and obligations of each
under the Second Amended and Restated Agreement; and

WHEREAS, the Parties have agreed to amend and restate the Second Amended and
Restated Agreement in its entirety as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:



--------------------------------------------------------------------------------

1.

DEFINITIONS

1.1    Terms defined in the introductory paragraph, the whereas clauses and the
other Sections hereof shall have the meanings given to such terms in such
introductory paragraph, whereas clauses and Sections. Any capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the JV
Agreement. For purposes of this Agreement, the following terms shall be defined
as follows:

(a)    “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person. As used in this
definition, the term “control” means, as to any Person, the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, partnership interests or other
equity interests, or by contract (and the terms “controlled by” and “under
common control with” shall have correlative meanings).

(b)     “After-Acquired IP” means any Intellectual Property created, developed
or acquired by a Licensor following the Effective Date.

(c)    “Annual Baseline CapEx Amount” means $100,000,000 in respect of the first
calendar year following the Original Effective Date and thereafter as determined
by the Steering Committee pursuant to the terms of Section 6.1(e) of the JV
Agreement.

(d)    “Applicable Laws” means all laws, rules, regulations and orders of the
United States of America and all states, counties and municipalities in which
Service Provider and the respective Recipients and Property Owners conduct
business.

(e)    “Bally’s Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by Caesars Growth
Bally’s LV, LLC and its subsidiaries (collectively, “Bally’s Owner”).

(f)    “Base Licensors” means the Licensors with respect to License 1, License
2, and License 3.

(g)    “Baseline CapEx Allocation” means, as of the date of determination and
with respect to each Member, an amount equal to the product of (i) such Member’s
Expense Allocation Percentage, multiplied by (ii) a fraction, the numerator of
which equals the then-existing Annual Baseline CapEx Amount and the denominator
of which equals twelve (12).

(h)    “CEC” means Caesars Entertainment Corporation, a Delaware corporation.

(i)    “CEOC Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by or leased to
CEOC or any of its subsidiaries.

(j)    “CEOC Property Managers” means the entities set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CEOC Property Managers”.



--------------------------------------------------------------------------------

(k)    “CEOC Property Owners” means the entities set forth on Exhibit K hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CEOC Property Owners”.

(l)     “CEOC Property Specific IP” means any Intellectual Property that is both
(i) specific to a property owned or controlled by a CEOC Property Owner, and
(ii) currently or hereafter owned by CEOC or any of its subsidiaries, including
the Intellectual Property set forth on Exhibit D-1.

(m)    “CERP Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by CERP or any of
its subsidiaries before CRC succeeded to CERP’s business.

(n)    “CERP Property Managers” means the entities set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CERP Property Managers”.

(o)    “CERP Property Owners” means the entities set forth on Exhibit K hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CERP Property Owners”.

(p)    “CERP Property Specific IP” means any Intellectual Property that is both
(i) specific to a property owned or controlled by a CERP Property Owner, and
(ii) currently or hereafter owned by a CERP Property Owner, including the
Intellectual Property set forth on Exhibit D-2.

(q)    “CGPH Managed Facilities” means, collectively, the Bally’s Managed
Facilities, the Cromwell Managed Facilities, the Harrah’s Managed Facilities and
the Quad Managed Facilities.

(r)    “CGPH Property Managers” means the entities set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CGPH Property Managers”.

(s)     “CGPH Property Owners” means the entities set forth on Exhibit K hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CGPH Property Owners”.

(t)    “CGPH Property Specific IP” means any Intellectual Property that is both
(i) specific to a property owned or controlled by a CGPH Property Owner or
Planet Hollywood Owner, and (ii) currently or hereafter owned by or exclusively
licensed to a CGPH Property Owner or Planet Hollywood Owner, including the
Intellectual Property set forth on Exhibit D-3.

(u)    “Claim” means any lawsuit, action, legal proceeding, claim or demand.

(v)    “CLC” means Caesars License Company, LLC.

(w)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(x)    “Confidential Information” means any information or compilation of
information relating to a business, procedures, techniques, methods, concepts,
ideas, affairs, products, processes or services, including source code,
information relating to distribution, marketing, merchandising, selling,
research, development, manufacturing, purchasing, accounting, engineering,
financing, costs, pricing and pricing strategies and methods, customers,
suppliers, creditors, employees, contractors, agents, consultants, plans,
billing, needs of customers and products and services used by customers, all
lists of suppliers, distributors and customers and their addresses, prospects,
sales calls, products, services, prices and the like, as well as any
specifications, formulas, plans, drawings, accounts or sales records, sales
brochures, catalogs, code books, manuals, trade secrets, knowledge, know-how,
operating costs, sales margins, methods of operations, invoices or statements
and the like.

(y)    “CPLV Guest Data” means Guest Data of any customer of the CPLV Managed
Facility whose gaming theoretical value at the CPLV Managed Facility constitutes
seventy-five percent (75%) or more of the total gaming theoretical value of such
customer or guest at all properties managed by the CPLV Property Manager during
the twenty-four (24) month period immediately preceding the month in which the
date of determination occurs.

(z)    “CPLV Managed Facility” means the real property interests located in Las
Vegas, Nevada, together with the casino and related facilities located thereon,
owned by CPLV Property Owner LLC and its subsidiaries.

(aa)     “CPLV Trademark License” means that certain Trademark License
Agreement, dated as of October 6, 2017, by and between CLC and Desert Palace
LLC, as further amended, restated, supplemented or otherwise modified from time
to time.

(bb)    “Cromwell Managed Facilities” means the real property interests,
together with the casino and related facilities located thereon, owned by
Caesars Growth Cromwell, LLC and its subsidiaries (collectively, “Cromwell
Owner”).

(cc)    “CW” means Caesars World LLC.

(dd)    “Derivative Work” means (i) an enhancement, improvement or modification
with respect to any Intellectual Property, and (ii) the meaning ascribed to it
under the United States Copyright statute, 17 USC sec. 101 or equivalent
provisions in other legislation (if any) applicable to the copyrighted work in
question.

(ee)    “Direct Charges” are any amounts payable to third parties that are
arranged or managed by Service Provider for the direct benefit of a particular
Recipient and are charged directly by the third party to such Recipient.

(ff)    “Employee Data” if applicable, with respect to a particular Recipient,
shall have the meaning set forth in the Property Management Agreement related to
such Recipient.

(gg)    “Enterprise Services” means all of the services to be provided by
Service Provider to the Recipients as set forth in Section 8 of this Agreement.

(hh)    “Existing Property Management Agreements” means the management
agreements set forth on Exhibit I hereto.



--------------------------------------------------------------------------------

(ii)    “Existing Property Managers” means collectively, the CEOC Property
Managers, the CERP Property Managers, the CGPH Property Managers, and Planet
Hollywood Manager.

(jj)    “Existing Property Owners” means, collectively, the CEOC Property
Owners, the CERP Property Owners, the CGPH Property Owners, and Planet Hollywood
Owner.

(kk)    “Expense Allocation Percentage” means the expense allocations for each
Member as set forth on Exhibit G hereto (as may be amended from time to time in
accordance with this Agreement), in each case subject to the adjustments and
limitations set forth in Sections 6.1(c) and (d) of the JV Agreement.

(ll)    “Fee Stream Agreements” means the Fee Stream Agreements set forth on
Exhibit H hereto (as may be amended from time to time in accordance with this
Agreement).

(mm)    “GAAP” shall mean those conventions, rules, procedures and practices,
consistently applied, affecting all aspects of recording and reporting financial
transactions which are generally accepted by major independent accounting firms
in the United States at the time in question. Any financial or accounting terms
not otherwise defined herein shall be construed and applied according to GAAP.

(nn)     “Gaming Authority” shall mean, in any jurisdiction in which a Licensor,
a Licensee or a Recipient or any of their respective subsidiaries or Affiliates
manages or conducts any casino, gaming business or activities, the applicable
gaming board, commission, or other governmental gaming regulatory authority,
body or agency which (i) has, or may at any time after the date hereof have,
jurisdiction over gaming activities or any successor to such authority or
(ii) is, or may at any time after the Effective Date be, responsible for
interpreting, administering and enforcing the Gaming Laws.

(oo)    “Gaming Laws” or “Gaming Regulations” shall mean all applicable
constitutions, treatises, laws and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permitting authority over gaming,
gambling or casino or casino-related activities and all rules, rulings, orders,
ordinances and regulations of any Gaming Authority applicable to the gambling,
casino, gaming businesses or casino or casino-related activities of a Licensor
or a Licensee or any of their respective subsidiaries or affiliates in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

(pp)    “Governmental Authority” means any (i) federal, state, local, municipal,
foreign or other government, (ii) governmental or quasi-governmental entity of
any nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal), whether foreign or domestic, or
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature, whether foreign or domestic, including any arbitral tribunal.

(qq)    “Guest Data” means any and all information and data identifying,
describing, concerning or generated by prospective, actual or past guests,
family members, website visitors and customers of casinos, hotels, retail
locations, restaurants, bars, spas, entertainment venues, or other facilities or
services, including without limitation any and all guest or customer profiles,
contact



--------------------------------------------------------------------------------

information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Services Co. or any
of its subsidiaries, regardless of the source or location thereof, and including
without limitation such information obtained or derived by a Recipient or its
Affiliates from: (i) guests or customers of the applicable property owned or
managed by such Recipient (for the avoidance of doubt, including Property
Specific Guest Data); (ii) guests or customers of any Other Managed Resort
(including any condominium or interval ownership properties) owned, leased,
operated, licensed or franchised by a Recipient or any of its Affiliates, or any
facility associated with the Other Managed Resorts (including restaurants, golf
courses and spas); or (iii) any other sources or databases, including “Caesars”
brand websites, “Caesars” central reservations databases, operational data base
(ODS) and any “Caesars” player loyalty program (e.g., the Total Rewards®
Program).

(rr)    “Harrah’s Managed Facilities” means the real property interests,
together with the casino and related facilities located thereon, owned by
Caesars Growth Harrah’s New Orleans, LLC and its subsidiaries (collectively,
“Harrah’s Owner”).

(ss)    “Insurance Policies” means any insurance policies and insurance
agreements or arrangements of any kind (other than employee benefit plans),
including primary, excess and umbrella policies, comprehensive general liability
policies, director and officer liability, fiduciary liability, automobile,
aircraft, property and casualty, business interruption, workers’ compensation
and employee dishonesty insurance policies, bonds and self-insurance company
arrangements, together with the rights, benefits and privileges thereunder.

(tt)     “Intellectual Property” means all rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, Confidential Information, Software, formulas, drawings, research
and development, business and marketing plans and proposals, tangible and
intangible proprietary information, and all documentation relating to any of the
foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all Guest Data) and all
rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts (“Domains”), (ix) any other
similar intellectual property and proprietary rights of any kind, nature or
description; and (x) any copies of tangible embodiments thereof (in whatever
form or medium).

(uu)    “IP Services” means performing a Base Licensor’s obligations as licensor
under any existing license agreements to which a Base Licensor is a party;
exercising a Base Licensor’s rights under any existing or future license
agreements; and acquiring, developing, managing, maintaining, protecting,
enforcing, defending, licensing, sublicensing and undertaking



--------------------------------------------------------------------------------

such other duties and services as may be necessary in connection with the
applicable Licensed IP, on behalf of a Base Licensor, in each case in accordance
with and subject to the terms of this Agreement (including a Manual, unless a
Base Licensor determines, in its sole discretion, that additional action is
necessary or desirable in furtherance of the protection or maintenance of the
applicable Licensed IP, in which case Services Co. shall perform such IP
Services and additional related services as are reasonably requested by a Base
Licensor), including the following activities: (a) searching, screening and
clearing After-Acquired IP to assess the risk of potential infringement and
registrability; (b) filing, prosecuting and maintaining applications and
registrations for the Licensed IP in the applicable Base Licensor’s name
domestically and in such international markets in which the applicable Base
Licensor operates, intends to operate, or wishes to seek Intellectual Property
protection, including timely filing of evidence of use, applications for renewal
and affidavits of use and/or incontestability, timely paying of all registration
and maintenance fees, responding to third-party oppositions of applications or
challenges to registrations, and responding to any office actions,
reexaminations, interferences or other office or examiner requests or
requirements; (c) monitoring third-party use and registration of Trademarks
included in the applicable Licensed IP and taking actions that Services Co.
deems appropriate to oppose or contest the use of, or any application or
registration for, such Trademarks that could reasonably be expected to infringe,
dilute or otherwise violate the Licensed IP or the applicable Base Licensor’s
rights therein; (d) confirming a Base Licensor’s legal title in and to any or
all of the Licensed IP, including obtaining written assignments of Licensed IP
from the applicable Base Licensor, if applicable, and recording transfers of
title in the appropriate intellectual property registries; (e) with respect to a
Base Licensor’s rights and obligations under this Agreement, monitoring any
sublicensee’s use of each Trademark included in the applicable Licensed IP and
the quality of its goods and services offered in connection with such
Trademarks, rendering any approvals (or disapprovals) that are required under
the applicable license agreement(s), and employing reasonable means to ensure
that any use of any such Trademarks by any such sublicensee satisfies the
quality control standards and usage provisions of the applicable license
agreement; (f) subject to Section 5.2, protecting, policing, and, in the event
that a Base Licensor or Services Co. becomes aware of any unlicensed copying,
imitation, infringement, dilution, misappropriation, unauthorized use or other
violation of the Licensed IP, or any portion thereof, enforcing such Licensed
IP, including (i) preparing and responding to cease-and-desist, demand and
notice letters, and requests for a license; and (ii) commencing, prosecuting
and/or resolving Claims or suits involving imitation, infringement, dilution,
misappropriation, the unauthorized use or other violation of the Licensed IP,
and seeking monetary and equitable remedies as Services Co. deems appropriate in
connection therewith; provided, that the applicable Base Licensor shall, and
agrees to, join as a party to any such suits to the extent necessary to maintain
standing; (g) performing such functions and duties, and preparing and filing
such documents, as are required under this Agreement to be performed, prepared
and/or filed by the applicable Base Licensor, including (i) executing and
recording such financing statements (including continuation statements) or
amendments thereof or supplements thereto or such other instruments as a Base
Licensor may, from time to time, reasonably request and (ii) preparing,
executing and delivering grants of security interests or any similar instruments
as a Base Licensor may, from time to time, reasonably request that are intended
to evidence such security interests in the Licensed IP and recording such grants
or other instruments with the relevant Governmental Authority including the
United States Patent and Trademark Office and the United States Copyright
Office; (h) paying or causing to be paid or discharged, from funds of a Base
Licensor, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Licensed IP or contesting the same in good
faith; (i) obtaining licenses of third-party Intellectual Property for use and
sublicense in connection with the System-wide IP; and (j) with respect to any
Confidential Information included in the Licensed IP, taking all reasonable
measures to maintain confidentiality and to prevent non-confidential disclosures
or unauthorized uses.



--------------------------------------------------------------------------------

(vv)    “Licensed Field” means the authorized field of use with respect to each
License, as set forth on Exhibit A hereto (as may be amended from time to time
in accordance with this Agreement), under the heading “Licensed Field”.

(ww)    “Licensed IP” means the Intellectual Property subject to each License,
as set forth on Exhibit A hereto (as may be amended from time to time in
accordance with this Agreement), under the heading “Licensed IP”; provided,
that, notwithstanding anything to the contrary in this Agreement, the use and
ownership of any and all Employee Data (if applicable), Property Specific Guest
Data (as defined below), Guest Data and Service Provider Proprietary Information
and Systems (as defined below) shall be subject to Section 8.8 and the
applicable Property Management Agreements.

(xx)    “Licensee” means each Party set forth on Exhibit A hereto (as may be
amended from time to time in accordance with this Agreement) under the heading
“Licensee”.

(yy)    “License Party” means with respect to any License set forth on Exhibit A
(as may be amended from time to time in accordance with this Agreement), each
Licensor and each Licensee party to such License.

(zz)    “License Provisions” means the scope of each License set forth on
Exhibit A hereto (as may be amended from time to time in accordance with this
Agreement) under the heading “License Provisions”.

(aaa)    “License Term” means the term of each License set forth on Exhibit A
hereto (as may be amended from time to time in accordance with this Agreement)
under the heading “License Term”.

(bbb)     “Licenses” means the licenses set forth on Exhibit A hereto (as may be
amended from time to time in accordance with this Agreement) under the heading
“Licenses”.

(ccc)    “Licensor” means each Party set forth on Exhibit A hereto (as may be
amended from time to time in accordance with this Agreement) under the heading
“Licensor”.

(ddd)     “Managed Facilities” means each of the facilities set forth on Exhibit
L, as amended from time to time in accordance with this Agreement.

(eee)    “Materials” means articles, products, packaging, labeling, point of
sale materials, trade show displays, sales materials and advertising, bearing
any of the Trademarks included in the Licensed IP.

(fff)    “New CEOC Property” means any property acquired, leased or developed by
CEOC or any of its subsidiaries following the Effective Date.

(ggg)    “New CERP Property” means any property acquired, leased or developed by
CERP or any of its subsidiaries following the Effective Date.

(hhh)    “New CGPH Property” means any property acquired, leased or developed by
CGPH or any of its subsidiaries following the Effective Date.



--------------------------------------------------------------------------------

(iii)    “New Property” means any New CEOC Property, any New CGPH Property and
any New CERP Property.

(jjj)    “New Property Owner” means the owner of any New Property; provided,
however, in no event shall any Person that owns all or a portion of the real
property comprising a New Property and leases such real property to CEOC, CERP,
CGPH or any of their Affiliates constitute a New Property Owner.

(kkk)    “OpEx Allocation” means, with respect to each Member, its Expense
Allocation Percentage of operating expenses (including operating expenses that
have historically been unallocated to specific properties) incurred by Services
Co. in connection with the provision of the Enterprises Services contemplated
hereunder, as determined in accordance with the Caesars Corporate Allocations
Descriptions & Methodology.

(lll)    “Other Managed Resorts” shall mean those hotels and casinos,
time-share, interval ownership facilities, vacation clubs, and other lodging
facilities and residences that are owned and/or operated by a Recipient or its
Affiliates under brands of such Recipient, its Affiliates, Services Co., its
subsidiaries, a third-party brand or no brand.

(mmm)    “Person” means any natural person, corporation, company, general or
limited partnership, association, firm, limited liability company, limited
liability partnership, trust or other legal entity or organization.

(nnn)    “Planet Hollywood Managed Facilities” means the real property
interests, together with the casino and related facilities located thereon,
owned by Caesars Growth PH, LLC and its subsidiaries (collectively, “Planet
Hollywood Owner”).

(ooo)    “Planet Hollywood Manager” means the entity set forth on Exhibit J
hereto (as may be amended from time to time in accordance with this Agreement)
under the heading “Planet Hollywood Manager”.

(ppp)    “Primary IP” means any Intellectual Property included in the
System-wide IP that is used primarily at a CGPH Managed Facility, including any
Trademarks.

(qqq)    “Products” means any and all products and merchandise bearing or
incorporating Licensed IP, as authorized by the Licenses in this Agreement.

(rrr)    “Property Management Agreements” means the Existing Property Management
Agreements, the New Property Management Agreements, the Future Property
Management Agreements and any property management agreement for a CEOC Managed
Facility.

(sss)    “Property Managers” means the managers set forth on Exhibit J hereto,
as amended from time to time in accordance with this Agreement.

(ttt)    “Property Owners” means the owners set forth on Exhibit K hereto, as
amended from time to time in accordance with this Agreement.

(uuu)    “Property Specific Guest Data” means any and all Guest Data, to the
extent in or under the possession or control of a Recipient, identifying,
describing, concerning or generated by prospective, actual or past guests,
website visitors and/or customers of the applicable property



--------------------------------------------------------------------------------

owned or managed by such Recipient, including retail locations, restaurants,
bars, casino and Gaming facilities, spas and entertainment venues therein, but
excluding, in all cases, (i) Guest Data that has been integrated into analytics,
reports, or other similar forms in connection with the Total Rewards® Program or
any other customer loyalty program of Services Co. and its Affiliates (it being
understood that this exception shall not apply to such Guest Data itself, i.e.,
in its original form prior to integration into such analytics, reports, or other
similar forms in connection with the Total Rewards® Program or other customer
loyalty program), (ii) Guest Data that concerns properties that are owned or
operated by CEC or its Affiliates, other than the applicable property and that
does not concern the applicable property, and (iii) Guest Data that concerns
Service Provider Proprietary Information and Systems and is not specific to the
applicable property; provided, that in the event of a conflict between the
definition of “Property Specific Guest Data” set forth in this Agreement and the
corresponding definition set forth in the applicable Property Management
Agreement related to such Recipient (where it is acknowledged that, in the case
of (x) the CERP Property Owners, the corresponding defined term as set forth in
the CERP Property Management Agreements is “Resort Guest Data”, and (y) the CGPH
Property Owners and the Planet Hollywood Owner, the corresponding defined term
as set forth in the CGPH Property Management Agreements and the Planet Hollywood
Property Management Agreement, respectively, is “Managed Facilities Guest
Data”), such Property Management Agreement shall control.

(vvv)     “Property Specific IP” means, collectively, CEOC Property Specific IP,
CERP Property Specific IP and CGPH Property Specific IP, including the
Intellectual Property set forth on Exhibits D-1 through D-3..

(www)    “Quad Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by Caesars Growth
Quad, LLC and its subsidiaries (collectively, “Quad Owner”).

(xxx)    “Recipient” means CEC, the Members, the Property Owners, the New
Property Owners, the Property Managers and their respective subsidiaries (in the
case of parties other than the Members, to the extent such party elects to
receive Enterprise Services), including in accordance with Section 8.3 of the JV
Agreement (if applicable).

(yyy)     “Restricted Territories” means (i) with respect to the Bally’s
Specified Brands, a twenty (20) mile radius around the Bally’s Managed Facility
located in Las Vegas, Nevada, and (ii) with respect to the Harrah’s Specified
Brands, a fifty (50) mile radius around the Harrah’s Managed Facility located in
New Orleans, Louisiana.

(zzz)    “Software” means, as they exist anywhere in the world, any computer
software, firmware, microcode, operating system, embedded application, or other
program, including all source code, object code, specifications, databases,
designs and documentation related to such programs.

(aaaa)    “Special CapEx Allocation” means, with respect to each Member, an
amount equal to the product of (i) such Member’s Expense Allocation Percentage,
multiplied by (ii) the amount of any extraordinary capital expenditures approved
by the Steering Committee pursuant to the terms of the JV Agreement, which
amount is not included in the Annual Baseline CapEx Amount or contemplated by
any operating budget or annual plan.



--------------------------------------------------------------------------------

(bbbb)    “Specified Brands” means (i) the names and brands “BALLY’S,” and
“BALLY’S LAS VEGAS” (the “Bally’s Specified Brands”), including the Trademarks
set forth on Exhibit E-1, (ii) the names and brands “HARRAH’S” and “HARRAH’S NEW
ORLEANS” (the “Harrah’s Specified Brands”), including the Trademarks set forth
on Exhibit E-2.

(cccc)    “Steering Committee” means the Steering Committee as defined in and
constituted by the JV Agreement.

(dddd)    “System-wide IP” means all of the Intellectual Property (in each case,
except Property Specific IP and Property Specific Guest Data) that (i) Services
Co. or any of its subsidiaries currently license, contemplate to license, or
otherwise provide to facilitate the provision of services by or on behalf of
Services Co. or any of its subsidiaries to any properties owned by CEOC or CRC,
(ii) Services Co. or any of its subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
Property Management Agreement, (iii) is necessary for the provision of the
Enterprise Services by Services Co., as contemplated under this Agreement,
(iv) is generally used by CEOC or CRC and their respective subsidiaries for
their respective properties, including any and all Intellectual Property
comprising and/or related to the Total Rewards® Program, and the Intellectual
Property set forth on Exhibit C, or (v) is developed, created or acquired by or
on behalf of Services Co. or any of its subsidiaries and is not a Derivative
Work of any Licensed IP licensed to Services Co. under License 1, License 2 or
License 3.

(eeee)    “Termination of the Applicable Property Management Agreement” means
the expiration or any termination of an Existing Property Management Agreement
and, if applicable, a New Property Management Agreement (as defined below).

(ffff)    “Total Rewards® Program” means the customer loyalty program as
implemented from time to time by Services Co. and its subsidiaries, which such
program as of the Effective Date is operated and promoted under the name, mark
and brand Total Rewards® or any rebranded successor thereto.

 

2.

GRANT OF LICENSE

2.1    Subject to the terms and provisions set forth in this Agreement, each
Licensor hereby grants to each Licensee, and each Licensee hereby accepts, a
license in and to the applicable Licensed IP, pursuant to the applicable
Licensed Provisions, for use solely in connection with the applicable Licensed
Field for the applicable License Term (and any Transition Period (as defined
below)), in each case, as set forth on Exhibit A hereto (as may be amended from
time to time in accordance with this Agreement). The Parties acknowledge and
agree that the intent of this Agreement is to grant each applicable Property
Owner (and, with respect to CEOC Managed Facilities, CEOC and its subsidiaries)
a license in and to all Intellectual Property, not otherwise owned by such
Property Owner (or CEOC or its subsidiaries, as applicable), that is currently
used or contemplated to be used in connection with the Managed Facility owned by
such Property Owner (or leased to CEOC or its subsidiaries, as applicable), or
as otherwise provided herein.

2.2    All Licenses granted under this Agreement shall be subject to any
licenses to which a Licensor is a party as of the Effective Date, including the
CPLV Trademark License and those set forth in any Property Management Agreement,
to the extent not explicitly superseded and replaced by the terms of this
Agreement.



--------------------------------------------------------------------------------

2.3    All rights not expressly granted hereunder are reserved by each Licensor.

2.4    To the extent any Affiliate of a Licensor owns any right, title or
interest in and to any applicable Licensed IP, such Licensor shall: (a) cause
any such Affiliate to comply with the terms of this Agreement, including with
respect to the granting of rights in such Licensed IP to the applicable Licensee
consistent with the terms and conditions of this Agreement and the applicable
License, (b) not permit any such Affiliate at any time during or after the Term
to contest or challenge any provision of this Agreement, and (c) take all
necessary action to ensure that any Change of Control (as defined below) that
results in such Affiliate becoming a Person unaffiliated with such Licensor
shall not affect, reduce, or result in any diminution of, the applicable
Licensee’s rights granted under this Agreement from time to time. Without
limiting the foregoing, each Licensor shall ensure that if any of its Affiliates
owns any of the Licensed IP licensed under a License, then such Affiliate will
be bound by the terms and conditions of this Agreement.

2.5    Each Licensor and Licensee of System-wide IP hereunder agrees that, upon
Termination of the Applicable Property Management Agreement with respect to any
CEOC Managed Facility or New CEOC Property, it shall discontinue, within the
Transition Period set forth in Section 15.6, all use of any Trademarks and
Domains included in the System-wide IP that are used solely at or in connection
with the applicable CEOC Managed Facility or New CEOC Property, and are not
contemplated to be used at or in connection with any other facility or property.

2.6    For the avoidance of doubt, the Parties agree and acknowledge that the
Licenses contemplated hereunder shall in no way limit (a) each Licensor’s right,
title and interest in and to its respective owned Intellectual Property, and
(b) except in the case of License 7, License 8 and the CPLV Trademark License,
each Licensor’s use of its respective Licensed IP, in each case, subject to
Section 2.5 above.

 

3.

[INTENTIONALLY DELETED]

 

4.

QUALITY CONTROL

4.1    In order to protect the Trademarks included in the Licensed IP, including
the goodwill related thereto, each Licensee covenants and agrees as follows:

(a)    The nature and quality of all Products and Materials shall (i) be subject
to the applicable Licensor’s approval, such approval to be in accordance with
the terms and conditions set forth in this Section 4, and (ii) meet all
standards and specifications which such Licensor may from time to time give to
such Licensee, on a non-discriminatory basis and consistent with the standards
of service and quality of such Licensor’s business throughout the applicable
License Term. Each Licensor acknowledges that the standards and specifications
of the Products and the Materials being manufactured, advertised, publicized,
promoted, marketed and sold at the time of the Original Effective Date, if any,
meet all such standards and specifications. Each Licensee will continue to
comply with the applicable Licensor’s existing standards and specifications and
with any brand standards manual provided by such Licensor (“Manual”), if any,
and with all changes in said standards and specifications and in the Manual as
they are made by such Licensor from time to time in its sole discretion, on a
non-discriminatory basis and consistent with the standards of service and
quality of such Licensor’s business throughout the applicable License Term.



--------------------------------------------------------------------------------

(b)    From time to time, at a Licensor’s reasonable written request and expense
and for the purpose of verifying compliance with Section 4.1(a), each Licensee
shall provide or make available representative samples of the Products and
Materials and any other further information reasonably requested by the
applicable Licensor for that purpose (the “Samples”); provided, however, that
following the termination of an Existing Property Management Agreement with
respect to the Bally’s Managed Facilities or the Harrah’s Managed Facilities,
Bally’s Owner or Harrah’s Owner, as applicable, shall provide or make available
the Samples to the applicable Licensor no less than once per year. Each
applicable Licensor shall provide its approval, communicate its disapproval or
request changes to be made to the Products and Materials represented by the
Samples within fifteen (15) days of submission by such Licensee. If the
applicable Licensor does not communicate its approval, disapproval (with a
reasonably detailed explanation therefor) or requests for changes to such
Licensee within fifteen (15) days, such Licensee’s submission of Samples shall
be deemed approved. The applicable Licensor’s approval or request for changes
shall not be unreasonably withheld, conditioned or delayed, and the applicable
Licensor shall exercise such right on a non-discriminatory basis and consistent
with the standards of service and quality of such Licensor’s business throughout
the applicable License Term.

(c)    Subject to compliance with Applicable Laws, upon reasonable notice,
representatives of each Licensor shall have the right during normal business
hours, to reasonable access to the premises of the applicable Licensee to
examine such Licensee’s business operations and use of the Trademarks included
in the applicable Licensed IP in connection with the Licensed Field, solely to
the extent reasonably necessary to confirm compliance with the quality control
provisions of this Section 4.1; provided, however, that in no event shall the
Licensor have access to the Licensee’s business operations and use of Trademarks
if such access would violate Gaming Laws or Gaming Regulations.

(d)    Each Licensee shall make such changes in the Products and in the
Materials as shall be reasonably required by the applicable Licensor to comply
with this Agreement; provided, that such required changes are requested by the
applicable Licensor on a non-discriminatory basis and are consistent with the
standards of service and quality of the applicable Licensor’s business.

(e)    Without limiting any other provision of this Agreement, any Products, any
Materials, and the manufacture, marketing, promotion, distribution and sale
thereof, and the use or incorporation of the Licensed IP in any of the
foregoing, shall comply with all Applicable Laws (unless such non-compliance is
a result of any non-compliance by Licensor with respect to the applicable
Licensed IP).

4.2    In the event a Licensee fails to materially comply with the
specifications and standards (including those specifications and standards
contained in the Manual) communicated by the applicable Licensor, such Licensor
will furnish such Licensee with written notice identifying such failure and, if
reasonably necessary, identifying the steps to cure such failure. Such Licensee
shall, upon receipt of such notification from the applicable Licensor, promptly
commence and thereafter diligently pursue the correction of any non-compliance
and shall endeavor to achieve such correction within sixty (60) days; provided,
that such sixty (60) day correction period shall be extended by an additional
thirty (30) days if the applicable Licensee uses continuous reasonable efforts
to make the requested corrections during the initial sixty (60) day period. If
such Licensee fails to make corrections to any material non-compliance within
such time frame, such Licensee shall, within fifteen (15) days of receipt of
written notice from the applicable Licensor: (a) cease the use, manufacture,
marketing, promotion, distribution or sale of the non-complying Product or



--------------------------------------------------------------------------------

Material; and (b) not resume the use, manufacture, marketing, promotion,
distribution or sale of such non-complying Product or Material until it has
received written authorization from the applicable Licensor to do so.

 

5.

PROTECTION OF THE LICENSED IP

5.1    Each Licensee acknowledges and agrees that:

(a)    such Licensee shall not acquire any ownership rights to any of the
Licensed IP by virtue of this Agreement or otherwise, that all uses by each
Licensee of the Trademarks included in the applicable Licensed IP and goodwill
created therein shall inure to the benefit of the applicable Licensor, and that
each Licensee will execute all documents reasonably requested by such Licensor
to evidence such ownership rights;

(b)    such Licensee shall not, during the applicable License Term, directly or
indirectly, contest or aid others in contesting the applicable Licensor’s
ownership of the applicable Licensed IP or the validity of the applicable
Licensed IP;

(c)    such Licensee shall not, during the applicable License Term, do anything
which impairs the applicable Licensor’s ownership of or the validity of the
applicable Licensed IP; and

(d)    subject to the applicable Base Licensor’s reasonable business judgment,
such Base Licensor shall be responsible for maintaining the applicable Licensed
IP in full force and effect, by, among other means, preparing and filing any and
all necessary applications, affidavits, renewals or other documentation as may
be required by law to maintain the applicable Licensed IP and any registrations
thereof; provided, that such Base Licensor shall not abandon, or fail to
maintain, any Licensed IP, without the applicable Licensee’s prior written
consent, if the abandonment or failure to maintain such Licensed IP would
reasonably be expected to have a material adverse effect on Licensee’s business.

5.2    Enforcement Actions.

(a)    With respect to each License, each License Party shall promptly notify
the other License Party in writing of (i) any alleged infringement of the
applicable Licensed IP by another Person’s actions, products or services (an
“Infringement Notice”), or (ii) any other Claim concerning the applicable
Licensed IP within the applicable Licensed Field (“Other Claim Notice”).

(b)    With respect to Intellectual Property licensed by each of the Base
Licensors hereunder, upon the receipt by a License Party under the applicable
Licenses of an Infringement Notice or an Other Claim Notice, the applicable Base
Licensor shall have the sole right, but not the obligation, to (i) determine
what, if any, actions shall be taken by Services Co. on account of any
infringement or Claim specified in the Infringement Notice or Other Claim
Notice, and (ii) direct Services Co. to initiate and control any cease and
desist letters, litigations, arbitrations and other actions or proceedings with
respect to third-party infringements of such Licensed IP or Claims concerning
such Licensed IP, including the right to settle disputes regarding such Licensed
IP on any terms not inconsistent with this Agreement at such Base Licensor’s
discretion (such actions, the “Enforcement Actions”); provided, that
notwithstanding the foregoing, Services Co. shall be entitled to undertake an
Enforcement Action on behalf of the applicable Base Licensor, without such



--------------------------------------------------------------------------------

Base Licensor’s consent, if (x) such Enforcement Action would be consistent with
how such Base Licensor would respond to the applicable infringement or Claim in
the ordinary course of its business and (y) such infringement or Claim would not
reasonably be expected to have a material adverse effect on such Base Licensor’s
business; provided, further, that Services Co. shall cease the applicable
Enforcement Action at any time upon the applicable Base Licensor’s written
request. Any award, settlement, damages or recovery obtained from such
Enforcement Action (the “Recovery”) shall be allocated as follows: (i) first,
each License Party shall recover its costs and expenses related to the
Enforcement Action; (ii) second, if any portion of the Recovery remains after
the allocation described in (i), the applicable Base Licensor shall recover such
portion of the Recovery that is based on damages suffered by such Base Licensor;
(iii) third, if any portion of the Recovery remains after the allocations
described in (i) and (ii) above, then Services Co. shall recover the portion of
the Recovery that is based on damages suffered by Services Co.; and (iv) fourth,
if any portion of the Recovery remains after the allocations described in (i),
(ii) and (iii) above, then the applicable Base Licensor shall recover such
remaining portion. The applicable Licensor may be represented in such
Enforcement Action by attorneys of its own choice and at its own expense with
Services Co. taking the lead in and controlling such Enforcement Action. Nothing
in this Section 5.2(b) shall prevent a Licensor from commencing its own
Enforcement Action at its own expense at any time.

(c)    With respect to Intellectual Property licensed under License 4 or License
9, upon the receipt by a License Party of an Infringement Notice or an Other
Claim Notice, Services Co. shall have the sole right, but not the obligation, to
undertake any Enforcement Actions. Any Recovery shall be allocated as follows:
(i) first, Services Co. shall recover its costs and expenses related to the
Enforcement Action and such portion of the Recovery that is based on damages
suffered by Services Co.; (ii) second, if any portion of the Recovery remains
after the allocation described in (i), the applicable Licensee shall recover
such portion of the Recovery that is based on damages suffered by such Licensee;
and (iii) third, if any portion of the Recovery remains after the allocations
described in (i) and (ii) above, then Services Co. shall recover such remaining
portion. The applicable Licensee may be represented in such Enforcement Action
by attorneys of its own choice and at its own expense with Services Co. taking
the lead in and controlling such Enforcement Action.

(d)    Each License Party agrees to reasonably cooperate with Services Co.,
including by executing all documents Services Co. may reasonably request and
joining as a party in an action to protect or enforce the applicable Licensed
IP, to the extent consistent with the rights set forth above.

(e)    Except as otherwise provided in this Agreement, Services Co. shall be
responsible for the direct and indirect costs and expenses incurred or obtained
pursuant to the exercise of any Enforcement Actions in accordance with
Section 5.2(b) or Section 5.2(c) hereof, as applicable except that any
applicable License Parties other than Services Co. shall bear their respective
direct and indirect costs for any such Enforcement Actions that are demonstrably
for the sole benefit of such License Party.

(f)    Nothing in this Section 5.2 shall permit any License Party to initiate or
sustain any Enforcement Action, unless such License Party is expressly
authorized to do so pursuant to this Section 5.2. Except as expressly set forth
above, a Licensor has the sole and exclusive right with respect to, and control
over, any infringement action or other Claims relating to the applicable
Licensed IP.



--------------------------------------------------------------------------------

5.3    The Parties acknowledge and agree that Services Co. shall undertake all
IP Services with respect to (i) Intellectual Property licensed to it hereunder
by the Base Licensors, in each case, for the duration of each applicable License
Term, and (ii) the System-wide IP. Notwithstanding the foregoing, upon the
expiration or termination of the applicable License Term for License 1, License
2 or License 3, Services Co. shall immediately cease providing the IP Services
for the Intellectual Property licensed to Services Co. under such License. For
the avoidance of doubt, any and all costs and expenses incurred in connection
with the IP Services shall be borne by Services Co.; provided, that,
notwithstanding the foregoing, a Member shall be solely or substantially solely
responsible for any costs and expenses incurred in connection with any IP
Services that are related to an action that is demonstrably for the sole benefit
of such Member or its subsidiaries.

6.    TRADEMARK USAGE AND NOTICES

6.1    Each Licensee shall use such trademark notices as shall be required by
the applicable Licensor in connection with such Licensee’s use of the Trademarks
included in the Licensed IP, including the use of such notices on Products and
Materials; provided, that such required trademark notices are requested by the
applicable Licensor on a non-discriminatory basis and are consistent with the
standards of service and quality of the applicable Licensor’s business.

6.2    Notwithstanding anything to the contrary herein, each Licensee shall
apply to the applicable Products and the Materials such notices and
identifications as are required by Applicable Law.

6.3    Each Licensee agrees not to: (a) use the Trademarks included in the
Licensed IP in a descriptive or generic manner so as to undermine the validity
or enforceability of such Trademark; (b) use distinctive features of any
Trademarks included in the Licensed IP separate and apart from such Trademark in
a manner that would be confusingly similar to, or disparaging or dilutive of,
the Trademarks included in the Licensed IP; (c) combine any Trademarks included
in the Licensed IP with any third-party Trademark; (d) use any Trademarks
included in the Licensed IP in conjunction with any third-party Trademark so as
to create an association with such third-party Trademark; or (e) intentionally
tarnish, dilute, disparage or harm the goodwill associated with the Trademarks
included in the Licensed IP or take any action which it knows, or has reason to
know, would injure the image or reputation of the Trademarks included in the
Licensed IP, including advertising in any way which could reasonably be
determined to damage the goodwill of the Trademarks included in the applicable
Licensed IP.

7.    ASSIGNMENTS AND IMPROVEMENTS

7.1    Services Co. hereby irrevocably assigns to CEOC, CRC or a subsidiary
designated by CEOC or CRC, as applicable, all right, title and interest in and
to any and all Intellectual Property created, developed or acquired from time to
time by or on behalf of Services Co. that is (a) specific to a property owned or
controlled by CEOC or CRC, respectively, or (b) a Derivative Work of any
Property Specific IP.

7.2    CEOC and CRC hereby irrevocably assign (and shall cause their respective
subsidiaries to irrevocably assign, as applicable) to Services Co. or a
subsidiary of Services Co. designated by Services Co. all right, title and
interest in and to any Intellectual Property that is created, developed or
acquired from time to time by or on behalf of CEOC or CRC, respectively, or any
of their subsidiaries, and that is a combination or Derivative Work of any of
the Licensed IP licensed by Services Co. or any of its subsidiaries to CEOC or
CRC, respectively, or any of their subsidiaries under License 4 or License 9 in
Exhibit A hereto.



--------------------------------------------------------------------------------

8.    ENTERPRISE SERVICES

8.1    Generally. Service Provider shall provide to each Recipient corporate and
other centralized services of the type provided by CEOC or its Affiliates prior
to the Original Effective Date, which shall include, without limitation, the
services described in Sections 8.2, 8.4, 8.5 through 8.11 (inclusive) and 8.14
hereof, in each case on the terms and subject to the conditions set forth
herein. Notwithstanding the foregoing, to the extent any of the services
provided under the Property Management Agreements overlap with any of the
services provided by Services Provider to the Recipients under this Article 8,
the provision of such services shall be provided by the “Manager” under the
applicable Property Management Agreement all on the terms and conditions set
forth in such Property Management Agreement. From time to time, each Recipient
may, but shall not be obligated to, make its employees and assets available to
Service Provider to support the provision of services by Service Provider to the
Recipients under this Agreement. If a Recipient elects to provide such employees
or assets to Service Provider, the costs and fees for such employees and assets
shall be mutually agreed upon by Service Provider and such Recipient in writing.

8.2    Accounting Systems and Books and Records. Service Provider shall maintain
a complete accounting system in connection with the operation of each
Recipient’s business. Separate books and accounts shall be kept for each
Recipient. The books and records shall be kept in accordance with GAAP and U.S.
tax laws. Such books and records may be kept on a calendar year basis or, to the
extent consistent with Section 706 of the Code, fiscal year basis (either, a
“Year”) as determined by each Recipient’s chief financial officer, or, if no
such determination is provided, by Service Provider in its reasonable
discretion. Books and accounts shall be maintained at such location(s) as may be
reasonably determined by Service Provider. Service Provider shall use its
commercially reasonable efforts to comply with all requirements with respect to
internal controls in accounting.

8.3    Access to Records. Each Recipient shall at all reasonable times have
access to and the right to copy Service Provider’s books and records relating to
such Recipient. This Section 8.3 shall survive the expiration or earlier
termination of this Agreement onto the seventh (7th) anniversary thereof.

8.4    Financial Statements; Audits.

(a)    Service Provider shall prepare financial statements of each Recipient,
individually or as a consolidated group, as required by Applicable Law and as
requested by each Recipient. In addition, Service Provider shall prepare (or
cause to be prepared) and shall provide to each Member and each Member’s
representative on the Steering Committee (i) unaudited monthly financial
statements (including balance sheets, statements of profits and losses and
statements comparing actual expenditures for such period against the capital
budget), (ii) unaudited quarterly financial statements (including balance
sheets, statements of profits and losses and statements comparing actual
expenditures for such period against the capital budget) and (iii) audited
annual financial statements, in each case prepared in a manner consistent with
the preparation of such reports by the CEOC Property Managers for the benefit of
the CEOC Property Owners.

(b)    The financial statements shall be kept in accordance with GAAP and U.S.
federal tax laws, or as otherwise determined by the Service Provider in
consultation with the



--------------------------------------------------------------------------------

Recipients. Service Provider shall engage a nationally recognized reputable
public accounting firm to audit the financial statements of each Recipient,
individually, and/or as a consolidated group and/or as otherwise determined by
the Service Provider, as appropriate, as of and at the end of each calendar or
fiscal year (or portion thereof) occurring after the date hereof.

8.5    Operating and Capital Budgets and Annual Plans. Unless otherwise
authorized and directed by the Steering Committee, at least ninety (90) days
prior to the start of each Year, commencing with the Year ending December 31,
2014, Service Provider shall prepare and submit to the Steering Committee a
proposed annual plan setting forth the estimated operating and capital budget
and business plan for such Year (each such annual plan, a “Proposed Annual
Plan”). The Proposed Annual Plan as approved by the Steering Committee together
with the Annual Plan Confirmation (as hereinafter defined) approved by the
Recipients shall collectively be the “Annual Plan” for the Year in question.

Each Proposed Annual Plan shall include (a) a detailed forecast comprised of
estimated income (if any) and expenses by month for the coming Year, (b) a
detailed estimated cash flow projection by month, (c) an estimate of the
applicable expense allocations by Member as set forth in Article 10, and (d) any
anticipated reimbursable expenses by line item and category and detailed
estimates of any other amounts payable by each Recipient to Service Provider
under this Agreement. The Steering Committee shall review each Proposed Annual
Plan. Approval of a Proposed Annual Plan shall require the affirmative consent
of a majority of the Steering Committee members. If the Steering Committee is
unable to reach a decision regarding the approval of all or a portion of any
Proposed Annual Plan and informs Service Provider of such, the Steering
Committee will be deemed to object to the portions of such Proposed Annual Plan
that have not been approved by a majority of the Steering Committee members. If
the Steering Committee objects to or is deemed to object to all or any portion
of any Proposed Annual Plan, the Steering Committee shall provide Service
Provider with any objections in writing, in reasonable detail, as soon as
practicable. At the request of any Steering Committee member, Service Provider
will make itself available to the Steering Committee to discuss the Proposed
Annual Plan and will provide a statement showing budgeted expenses (and any
prior Year’s actual expenses) attributable to that portion of the total
allocations applicable to the Recipient represented by such Steering Committee
member. If the Steering Committee fails to approve any portion of a Proposed
Annual Plan in accordance with this Section, then the portions of the Proposed
Annual Plan to which the Steering Committee has not properly objected shall be
effective and, with respect to any items objected to by the Steering Committee,
the Annual Plan approved for the prior Year shall govern with respect to such
items until the Steering Committee approves an Annual Plan.

On or before December 15th of each Year, the Service Provider shall confirm, or
shall identify any deviations from, the estimates set forth in the Proposed
Annual Plan (the “Annual Plan Confirmation”). No Annual Plan Confirmation shall
result in material modifications or increases to the Proposed Annual Plan unless
otherwise agreed by Service Provider and the unanimous consent of the Steering
Committee members. If the Annual Plan Confirmation has not changed (other than
in any de minimis respect) since the submission of the Proposed Annual Plan, and
the Proposed Annual Plan has been approved by the Steering Committee, such
Proposed Annual Plan shall be the Annual Plan for the subsequent Year. If the
Annual Plan Confirmation differs in any non-de minimis respect from the Proposed
Annual Plan, the Steering Committee, by the affirmative consent of a majority of
the Steering Committee members, shall have the right to approve all such changes
and will be deemed to object to all such changes that have not been approved by
a majority of the Steering Committee members. The portions of the Proposed
Annual Plan and the Annual Plan Confirmation



--------------------------------------------------------------------------------

that were approved by a majority of the Steering Committee members shall be
effective with respect to such portions for the next Year and the portions of
the Proposed Annual Plan and/or Annual Plan Confirmation that were objected to
by the Steering Committee shall be governed by the prior Year’s Annual Plan.

The parties shall use good faith efforts to reach an agreement on the Annual
Plan prior to the commencement of the Year to which such Annual Plan relates.
The Service Provider and the Recipients shall work together in good faith to
finalize each Annual Plan. The Service Provider shall provide the services
hereunder in accordance with the Annual Plan. The affirmative consent of a
majority of the Steering Committee members shall be required to increase any
department or cost center in the Annual Plan; provided, however, that Service
Provider may increase or decrease any such department or cost center without
consent of the Steering Committee so long as (i) such change is necessary to
reflect a material change in the services required from the service anticipated
to be required at the time the Annual Plan was approved, (ii) such amount does
not cause a change that exceeds fifteen percent (15%) of such approved item in
the Annual Plan, (iii) such increase is applied on a non-discriminatory basis to
all Recipients that receive an allocation to which such department or cost
center increase relates, (iv) Service Provider provides the Steering Committee
with at least sixty (60) days’ prior notice, to the extent practicable, of such
increase, and (v) Service Provider provides the Recipients with reasonable
documentation supporting the need for such increase, where applicable.

8.6    Treasury.

(a)    The Recipients (or, at the request of any Recipient, Service Provider)
shall each establish, if necessary, one or more bank accounts at banking
institutions chosen by such Recipient and reasonably acceptable to Service
Provider (such account or accounts are hereinafter collectively referred to as
the “New Bank Accounts”), and Service Provider shall provide treasury and cash
management functions to and on behalf of each Recipient. The Bank Accounts shall
be in the applicable Recipient’s name or in the name of Service Provider if
directed by the applicable Recipient. To the extent permitted under the
applicable Property Management Agreements and any financing documents to which a
Recipient or any of its Affiliates is a party, Service Provider may transfer
funds from and among the New Bank Accounts and any bank accounts established by
the Recipients prior to the date hereof (the “Existing Bank Accounts”, together
with the New Bank Accounts, the “Bank Accounts”). Each Recipient hereby
authorizes the Treasurer and Assistant Treasurer of Service Provider and their
designees to sign for and otherwise manage each Recipient’s respective Bank
Accounts. Service Provider shall not commingle funds of Service Provider and/or
its Affiliates (excluding Recipients) with funds of the Recipients.

(b)    Service Provider shall have the power to, in accordance with the Annual
Plan, arrange for letters of credit for each Recipient on (x) a several, and not
joint and several, basis and (y) an as needed basis and shall allocate the costs
associated with such letters of credit to the applicable Recipient.

(c)    The Service Provider may, in its reasonable discretion and in accordance
with the Annual Plan, pay outstanding accounts payable, payroll and other
expenses on behalf of each Recipient, and each applicable Recipient agrees to
reimburse the Service Provider for such expenses without markup.



--------------------------------------------------------------------------------

8.7    Regulatory Filings. Service Provider shall, at the election of each
Recipient, prepare and file all reports required to be filed by each Recipient
by each applicable Gaming Authority, the U.S. Securities and Exchange Commission
or other governmental authority. The actual out-of-pocket cost of preparing and
filing such reports shall be a Direct Charge to such Recipient.

8.8    Service Provider Proprietary Information and Systems; Guest Data.

(a)    Service Provider will make available to each Recipient, during the Term,
the Service Provider Proprietary Information and Systems (as defined below). For
the avoidance of doubt, certain Service Provider Proprietary Information and
Systems may also be provided to certain Recipients under the respective Property
Management Agreements.

(b)    Each Recipient agrees that, as between such Recipient and Service
Provider, Service Provider has the sole and exclusive right, title and ownership
to:

 

  (i)

certain proprietary information, techniques and methods of operating gaming,
hotel and related businesses;

 

  (ii)

certain proprietary information, techniques and methods of designing games used
in gaming and related businesses;

 

  (iii)

certain proprietary information, techniques and methods of training employees in
the gaming, hotel and related business; and

 

  (iv)

certain proprietary business plans, projections and marketing, advertising and
promotion plans, strategies, and systems

(collectively items (i)-(iv), the “Service Provider Proprietary Information and
Systems”).

(c)    Each Recipient further agrees to maintain the confidentiality of such
Service Provider Proprietary Information and Systems, and, upon the termination
of this Agreement, each Recipient agrees to return the same to Service Provider,
including documents, notes, memoranda, lists, computer programs and any
summaries of such Service Provider Proprietary Information and Systems. Service
Provider hereby grants to each Recipient a non-exclusive, limited right and
license for the duration of the Term to use all or a portion of the Service
Provider Proprietary Information and Systems solely to the extent necessary for
Recipients to use the books, records and other information maintained by Service
Provider hereunder in accordance with the terms and conditions of this
Agreement. Service Provider Proprietary Information and Systems specifically
excludes any information or documents otherwise falling within (i)-(iv) above if
the same is prepared, designed or created solely for the use and benefit of one
Recipient.

(d)    Casino operational standards may include requirements that the Recipients
purchase, lease or otherwise obtain, either through Service Provider or Service
Provider’s designated suppliers, certain computer and other systems that Service
Provider determines to be necessary for the operation of the managed casino. If
such computer and other systems are offered by Service Provider, the cost to
each Recipient will be without markup by Service Provider from the original cost
of such computer and other systems to Service Provider. If such computer and
other systems are offered by designated suppliers, Service Provider will use
commercially reasonable efforts to ensure that the cost to each Recipient will
be no higher than the cost of the same or comparable computer and other systems
offered to Other Managed Resorts.



--------------------------------------------------------------------------------

(e)    Service Provider will make available and license to each Recipient, until
Termination of the Applicable Property Management Agreement, Guest Data, solely
to the extent necessary for such Recipient’s management and operation of the
applicable Managed Facilities. Each Recipient acknowledges and agrees that it
may only use and access Guest Data in connection with the operation and
management of the applicable Managed Facilities and in accordance with and
subject to Applicable Law. For the avoidance of doubt, certain Guest Data,
including Property Specific Guest Data and CPLV Guest Data, may also be provided
to certain Recipients under such Recipients’ respective Property Management
Agreements and, in the event of a conflict between this Agreement and the
applicable Property Management Agreement, such Property Management Agreement
shall control.

(f)    Upon Termination of a Recipient’s Property Management Agreement, such
Recipient shall be permitted to retain (or, as necessary, to request and retain)
a copy of the Property Specific Guest Data applicable to the Managed Facilities
subject to such Recipient’s applicable Property Management Agreement; provided,
that each Recipient’s use of such Property Specific Guest Data shall be subject
to Applicable Law and the terms and conditions set forth in such Recipient’s
respective Property Management Agreement. Each Recipient acknowledges and agrees
that, at such time as the CPLV Guest Data is transferred and assigned to CPLV
Property Owner LLC, (i) no Recipient will have any further right, title or
interest in or to the CPLV Guest Data or be permitted to access such CPLV Guest
Data for marketing, research or other activities, or otherwise; and (ii) unless
any of the CPLV Guest Data cannot be expunged without destruction of any data
that is permitted to be retained by such Recipient, such Recipient must expunge
all of the CPLV Guest Data; provided, however, that such Recipient may retain,
and may deliver (subject to obligations of confidentiality, to the extent
feasible) to any governmental authority, copies of any of the CPLV Guest Data to
the extent required to comply with Applicable Law, including applicable Gaming
Regulations.

8.9    Centralized Services. Service Provider will provide corporate functions
to each Recipient, including without limitation information technology and
related software services, information systems, website management, vendor
relationship management, real estate, strategic sourcing, design and
construction, regulatory compliance functions, finance and accounting,
consolidated finance operations, risk management, internal audit, tax, record
keeping and subsidiary management, treasury functions, consultancy and lobbying
services, human resources, compensation, benefits, marketing and public
relations, legal, payroll, accounts payable, security and surveillance,
government relations, communications and data access services. Service Provider
shall pass through any discounts, rebates or similar incentives received by the
Service Provider or its Affiliates in connection with the provision of services
under this Agreement.

8.10    Business Advisory Services. Service Provider will provide Recipients
with certain business advisory services, including without limitation:
(a) developing and implementing corporate and business strategy and planning,
(b) identifying, analyzing, preparing for, negotiating, structuring and
executing acquisitions, joint ventures, development activities, divestitures,
investments and/or other opportunistic uses of capital, (c) legal and accounting
consultancy services, (d) design and construction consultancy services and
(e) analyzing and executing financing activities.



--------------------------------------------------------------------------------

8.11    Property Management Services.

(a)    Service Provider shall provide to CEOC (and, at the request of CRC, shall
provide to CRC) property management services of the type provided by CEOC to
CEOC’s own properties owned and/or managed by CEOC or its Affiliates prior to
the Original Effective Date.

(b)    For the avoidance of doubt, with respect to certain former subsidiaries
of CGPH only, neither the Enterprise Services nor any other services provided
under this Agreement shall include any property or asset-specific management
services, which, for the avoidance of doubt, will be provided pursuant to
separate Property Management Agreements.

(c)    Service Provider may intermediate the provision of property management
services required to be performed under separate Property Management Agreements
from time to time as determined by the Steering Committee.

8.12    Operating Reimbursements. Except as otherwise specifically stated
herein, Service Provider and the Recipients agree that they shall allocate
costs, expenses, deposits, cash, assets and other similar items based on the use
of such items by the Parties, regardless of the contracting party therefor.
Items that shall be allocated include payroll expenses, marketing programs,
reward credits, charitable contributions, and regulatory imposed payments. Each
Recipient and Service Provider agree to negotiate in good faith the proper
allocation of such items.

8.13    Changes to Services.

(a)    The Parties may agree to modify the terms and conditions of Service
Provider’s performance of any Enterprise Service in order to reflect new
procedures, processes or other methods of providing such Enterprise Service. In
the event that a Recipient requests a modification that is materially different
from the terms and conditions of Service Provider’s performance of any
Enterprise Service prior to the date of such modification, and would require a
material additional expenditure of resources by Services Provider to implement
such modification (as determined by a majority of the Steering Committee), then
the Parties will negotiate in good faith the terms and conditions upon which
Service Provider would be willing to implement such change.

(b)    Notwithstanding any provision of this Agreement to the contrary, Service
Provider may make: (i) changes to the process of performing a particular
Enterprise Service that do not adversely affect the benefits to any Recipient of
Service Provider’s provision or quality of such Enterprise Service in any
material respect or increase any Recipient’s cost for such Enterprise Service;
(ii) emergency changes on a temporary and short-term basis; and/or (iii) changes
to a particular Enterprise Service in order to comply with Applicable Law or
regulatory requirements, so long as such changes are applied on a
non-discriminatory basis to similar services provided to all Recipients, in each
case without obtaining the prior consent of any Recipient. However, Recipients
shall, to the extent practicable, be notified in writing within a reasonable
time prior to any such changes.

8.14    Additional Services. Recipients may, from time to time, request
additional services that are not contemplated above. The Parties agree to
negotiate in good faith the terms and conditions, if at all, by which Service
Provider would be willing to perform such additional services.

8.15    Access to Property. Each Recipient shall at all reasonable times have
access to and the right to use all real property and personalty relating to the
provision of Enterprise Services to such Recipient as set forth herein,
including reasonable access to all media and to all computer software and
programs used for the compilation or printout thereof (to the extent permitted
by and subject to any applicable underlying license agreements).



--------------------------------------------------------------------------------

9.    PERFORMANCE OF ENTERPRISE SERVICES

9.1    Oversight. The Steering Committee shall be responsible for managing,
monitoring and facilitating the implementation and usage of the Enterprise
Services. Decisions of the Steering Committee shall be taken, and disputes shall
be resolved, by the affirmative consent of a majority of the Steering Committee
members, unless a different standard is set forth herein. The Steering Committee
shall have the authority to adopt policies and procedures for the implementation
of the Enterprise Services contemplated herein. In furtherance of the foregoing,
whenever this Agreement requires Services Co. to (a) take any administrative
action contemplated by this Agreement, (b) take any action set forth in the
Annual Plan or (c) implement any action previously approved by the Steering
Committee, any officer of Services Co., acting alone, may take such action on
behalf of the Steering Committee.

9.2    Standards. Subject to and in accordance with the Annual Plan, Service
Provider shall perform the Enterprise Services on a non-discriminatory basis, in
an efficient and first-class manner, using its commercially reasonable efforts
to (i) provide the Enterprise Services in the same manner as CEOC provided such
Enterprise Services prior to the Original Effective Date, and (ii) evolve the
techniques and business processes in which it provides such Enterprise Services
to keep pace with changes in the way such services are provided in similar
industries. Actions taken by Service Provider in good faith consistent with the
foregoing shall not constitute a breach of this Agreement unless such action
materially violates an express provision of this Agreement.

9.3    Employees.

(a)    Services Co. shall make available the executives and employees identified
on Exhibit F, as amended from time to time, (the “Services Co Employees”) to
deliver the Enterprise Services pursuant to this Agreement. For the avoidance of
doubt, to the extent any Services Co Employees require access to the facilities
of the Property Owners in connection with their delivery of the Enterprise
Services or System-wide IP pursuant to this Agreement, the Recipients hereby
grant, or shall cause such Affiliated Property Owners to grant, such Services Co
Employees a non-exclusive license (or, pursuant to one or more separate
agreements, shall grant such other access rights as may reasonably be required)
for such purposes, subject to commercially reasonable limitations on such access
and/or such other terms and provisions as may be separately agreed.

(b)    Service Provider shall determine the fitness and qualifications of all
employees performing the Enterprise Services, including the Services Co
Employees. Service Provider shall hire, supervise, direct the work of, and
discharge of, all Services Co Employees and all such other employees hired by
Service Provider after the Original Effective Date and Exhibit F shall be
amended from time to time to reflect such additional hires. Subject to the terms
of any employment agreement or collective bargaining agreement, as applicable,
Service Provider shall determine the wages and conditions of employment of all
such employees in accordance with the Annual Plan. All wages, bonuses,
compensation, benefits, termination or severance expenses or liabilities,
pension fund contribution obligations or liabilities, and other costs, benefits,
expenses or liabilities and entitlements of or in connection with employees
employed in connection with the Enterprise Services shall be Service Provider’s
responsibility (subject to allocated reimbursement as set forth in Article 10).



--------------------------------------------------------------------------------

9.4    Independent Contractors. Subject to and in accordance with the Annual
Plan, Service Provider may hire consultants, independent contractors, or
subcontractors, including Affiliates, to perform all or any part of the
Enterprise Services hereunder. Service Provider shall be authorized to enter
into agreements on behalf of, and in the name of, a Recipient in connection with
any or all of the Enterprise Services. Service Provider will remain fully
responsible for the performance of its obligations under this Agreement,
including any performance by such consultants, independent contractors, or
subcontractors, and Service Provider will be solely responsible for payments due
to its independent contractors unless such payments are part of a designated
Direct Charge. All debts and liabilities incurred by Service Provider within the
scope of the authority granted and permitted hereunder in the course of its
provision of the Enterprise Services shall be the debts and liabilities of the
respective Recipient(s) only, and Service Provider shall not be liable for such
debts and liabilities except as specifically stated to the contrary herein.

9.5    Agency and Agency Waivers. The relationship between the Parties shall be
that of principal, in the case of each Recipient, and agent, in the case of
Service Provider. Nothing herein contained shall be deemed or construed to
render the Parties hereto partners, joint venturers, landlord/tenant or any
relationship other than that of principal and agent. To the extent there is any
inconsistency between the common law fiduciary duties and responsibilities of
principals and agents, and the provisions of this Agreement, the provisions of
this Agreement shall prevail, it being the intention of the Parties that this
Agreement shall be deemed a waiver by Recipients of any fiduciary duties owed by
an agent to its principal, and a waiver by Service Provider of any obligations
of a principal to its agent, to the extent the same are inconsistent with, or
would have the effect of modifying, limiting or restricting, the express
provisions of this Agreement, the intention of the Parties being that this
Agreement shall be interpreted in accordance with general principles of contract
interpretation without regard to the common law of agency except as expressly
incorporated in the provisions of this Agreement. In no event shall Service
Provider be deemed in breach of its duties hereunder solely by reason of (i) the
failure of the financial performance of any Recipient’s business to meet such
Recipient’s expectations or income projections or any operating budget or annual
plans, (ii) the acts of any Recipient’s employees, (iii) the institution of
litigation or the entry of judgments against any Recipient or Recipient’s
business, or (iv) any other acts or omissions not otherwise constituting a
material breach of this Agreement.

9.6    Affiliate Transactions. The fact that Service Provider or an Affiliate
thereof, or a stockholder, director, officer, member, or employee of Service
Provider or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed by Recipient
to render or perform a service, or from which Service Provider may purchase any
property, shall not prohibit Service Provider from employing such Person or
otherwise dealing with such Person.

9.7    Cooperation of Recipients and Service Provider. Recipients and Service
Provider shall cooperate fully with each other during the Term to take all
actions, including procuring and maintaining all licenses and operating permits,
if any, necessary or advisable for Service Provider to provide services
hereunder and to facilitate each Party’s performance of this Agreement.
Recipients shall provide Service Provider with such information as is necessary
to the performance by Service Provider of its obligations hereunder and as may
be reasonably requested by Service Provider from time to time.



--------------------------------------------------------------------------------

10.    COST ALLOCATION/FUNDING REQUIREMENTS

10.1    Expense Allocation Statements. Within 10 days after the end of each
calendar month, in accordance with the Annual Plan, Service Provider shall
prepare and provide to each Member a statement of costs and expenses allocable
to such Member and its respective Recipients for the preceding calendar month
(each, an “Expense Allocation Statement”) setting forth such Member’s and its
respective Recipients’ (a) OpEx Allocation, (b) Baseline (and, if applicable,
Special) CapEx Allocation and (c) Direct Charges and any other expenses incurred
100% for the benefit of such Member and/or its respective Recipients. For
administrative convenience, at the election of Service Provider each Expense
Allocation Statement may also include amounts owing and payable to or on behalf
of Service Provider under any Property Management Agreement; provided, that
(i) all such amounts owing under any Property Management Agreement shall be
separately and clearly identified as such on such Expense Allocation Statement
and (ii) for the avoidance of doubt, nothing in this Agreement creates any
independent payment obligation with respect to amounts owing and payable under
any Property Management Agreement. At the election of Service Provider, payroll
and related personnel expenses may be invoiced and billed to, and payable by,
the Members more frequently than monthly, as is reasonably required for Service
Provider to meet then-existing payroll obligations.

10.2    Funding Requirements. Within 10 days after receipt of each Expense
Allocation Statement, each Member shall pay all amounts indicated therein as due
to Service Provider in accordance with the payment instructions included in such
Expense Allocation Statement.

10.3    Disputes. If a Member disputes all or any portion of any expense
allocated to such Member as set forth in any Expense Allocation Statement, such
Member shall nonetheless timely pay such disputed amount to Service Provider
and, following such payment, may submit such disputed amount to the Steering
Committee for review and resolution (it being understood that the amount, if
any, of any payment actually paid by such disputing Member that is ultimately
determined by the Steering Committee to have been improperly allocated to such
Member shall be promptly returned by Service Provider to such disputing Member
following the decision by the Steering Committee to such effect).

11.    AFFIRMATIVE COVENANTS

11.1    Compliance with Laws. The Parties covenant throughout the Term to comply
in all material respects with all Applicable Laws, rules, regulations and orders
of all states, counties, and municipalities in which such Party conducts
business, including any laws, rules, regulations, orders and requests for
information of any Gaming Authorities that may license Service Provider or a
Recipient or from which Service Provider or a Recipient may seek a license.
Recipient shall also follow applicable federal laws, rules, and regulations.

11.2    Insurance. All Property Owners maintain Insurance Policies and all
material Insurance Policies (i) are in full force and effect and enforceable in
accordance with their terms and (ii) have not been subject to any lapse in
coverage for any material term. As of the date hereof, the Parties agree that
such Insurance Policies will be managed by the Service Provider, either directly
or indirectly through the use of a captive insurance subsidiary. Upon the
request of the Service Provider, each of the Property Owners will provide
commercially reasonable cooperation to the Service Provider in order to afford
the Service Provider the ability to properly maintain the Insurance Policies,
which may include providing access to coverage, carriers and the right to make
claims on



--------------------------------------------------------------------------------

behalf of the Property Owners and obtaining letters of credit or other credit
support documentation requested by the Service Provider as may be necessary to
provide a back-to-back letter of credit for the insurance obligations under the
Insurance Policies of each property owned by the Property Owners, as applicable.

11.3    Property Management Agreements. In the event that any Existing Property
Management Agreement or Future Property Management Agreement is terminated
following the rejection thereof pursuant to Section 365 of the U.S. Bankruptcy
Code (11 U.S.C. Section 101 et. seq., as amended) (the “Bankruptcy Code”) by the
applicable Property Manager, Services Co. or its subsidiaries shall enter into a
new property management agreement with respect to the property applicable to
such Existing Property Management Agreement or Future Property Management
Agreement on substantially similar terms to the applicable Existing Property
Management Agreement or Future Property Management Agreement (such new property
management agreement, the “New Property Management Agreement”).

12.    REPRESENTATIONS AND WARRANTIES

12.1    Mutual Representations and Warranties.

(a)    Each Party represents and warrants that it is duly organized, validly
existing and in good standing under the laws of the state of its organization,
that each Party has full power and authority to enter into this Agreement and
perform its obligations hereunder, and that the officers of such Party who
executed this Agreement on behalf of such Party are in fact officers of such
Party and have been duly authorized by such Party to execute this Agreement on
its behalf.

(b)    The execution, delivery and performance by each Party of this Agreement
have been duly authorized by all necessary action on the part of such Party and
no further action or approval is required in order to constitute this Agreement
as the valid and binding obligations of such Party, enforceable in accordance
with its terms.

12.2    Licensor’s Representations and Warranties. Each Licensor represents and
warrants to the applicable Licensee that, to the knowledge of such Licensor:
(a) such Licensor has the full right, power and authority to grant the rights
herein granted to the applicable Licensee for use of the Licensed IP owned by
such Licensor, including the right to license such Licensed IP to the applicable
Licensee in accordance with this Agreement, and by doing so does not violate any
agreement between such Licensor and a third party, or violate, infringe or
misappropriate any Intellectual Property rights or other rights of a third
party; and (b) the applicable Licensee’s use of the applicable Licensed IP owned
by such Licensor, in accordance with the terms and conditions set forth in this
Agreement and the applicable License, shall not violate, infringe or
misappropriate the Intellectual Property rights or other rights (including any
contractual rights) of any third party.

12.3    Service Provider Representations and Warranties. To Service Provider’s
knowledge, all agreements between Service Provider and third parties pursuant to
which Service Provider obtains any Enterprise Services to be provided hereunder
are in full force and effect, and there is no event of material default
thereunder by any party thereto that would materially adversely prevent Service
Provider from providing the Enterprise Services hereunder.



--------------------------------------------------------------------------------

13.    INDEMNIFICATION

13.1    Each (a) Licensee agrees to fully indemnify and hold harmless each
applicable Licensor (and its officers, directors and employees) and (b) Service
Provider agrees to fully indemnify and hold harmless each Recipient (and its
officers, directors and employees), in any case, from and against any and all
liabilities, Claims, causes of action, damages and expenses (including
reasonable and documented attorneys’ fees) (collectively, “Harm”) arising out of
or resulting from: (i) any actual or alleged defects in any of the applicable
Products or other Claim related to any of the applicable Products or the
Materials not included in the applicable Licensed IP, and not covered by
Licensor’s indemnification obligations under Section 13.3 below, to the extent
caused by an act or omission of such Licensee that such Licensee can demonstrate
was not carried out or omitted pursuant to the applicable Licensor’s
instructions; (ii) any actual or alleged infringement, violation or
misappropriation of any Intellectual Property rights, including trade secrets
and rights of privacy and publicity, in connection with the use, disclosure,
manufacture, marketing, promotion, distribution or sale by such Licensee of any
applicable Products or Materials to the extent caused by an act or omission of
such Licensee (other than to the extent arising from the use of the applicable
Licensed IP as permitted hereunder and that such Licensee can demonstrate was
pursuant to the applicable Licensor’s instructions); (iii) such Licensee’s false
or misleading advertising in connection with any of applicable Products or
Materials other than that which such Licensee can demonstrate was pursuant to
the applicable Licensor’s instructions; (iv) any violation by such Licensee of
any Applicable Law, including, without limitation, Gaming Laws, in connection
with the use of the Licensed IP and/or the use, manufacture, marketing,
promotion, distribution, or sale of any applicable Products or Materials other
than that which such Licensee can demonstrate was pursuant to the applicable
Licensor’s instructions; (v) any use of any of the applicable Licensed IP by
such Licensee in a manner not authorized by this Agreement or the applicable
License; (vi) any breach of this Agreement by such Licensee; (vii) any material
damage to the facilities of the Members or the Property Managers caused by
Services Co. Employees; or (viii) the gross negligence or willful misconduct of
Licensee or Service Provider, or any employee, contractor or agent of such
Licensee or Service Provider, except to the extent directly or indirectly caused
by any act or omission of such Licensor or Recipient. In the event that a recall
of any applicable Product or Material is required, ordered or recommended by any
court or government agency or any Applicable Law, for any reason, each Licensee
shall comply with such requirement, order or recommendation and shall bear all
the expenses thereof, unless Licensee can demonstrate such defect was due to the
applicable Licensor’s instructions, in which case, the applicable Licensor shall
bear such expenses.

13.2    The indemnified party under Sections 13.1 and 13.3 shall promptly notify
the indemnifying party of any Claim which may be made against the indemnified
party. Each Licensee and the applicable Licensor shall consult with respect to
the handling of such claim and its resolution; provided, that Licensor shall
have sole control of the defense and settlement of any such claim (provided,
that in connection with License 1, License 2 and License 3, Services Co. will
act on behalf of and at the direction of the applicable Licensor with respect to
the defense and settlement of any such claim), whether initially made against a
Licensor or a Licensee, at such Licensor’s sole expense (subject to such
Licensee’s indemnification obligations, as applicable); provided, that (a) a
Licensee may participate in the defense and settlement with its own counsel at
its expense, and (b) in the event the Claim was made against a Licensee,
Licensor shall not settle such claim without such Licensee’s consent, not to be
unreasonably withheld or delayed, unless the settlement is for a monetary
payment only and admits no fault of such Licensee.



--------------------------------------------------------------------------------

13.3    Each Licensor and Recipient, as applicable, agree to fully indemnify and
hold harmless each applicable Licensee and the Service Provider, respectively,
from and against any and all Harm arising out of or resulting from: (a) a Claim
by a third party that such Licensee’s use of the applicable Licensed IP as
permitted by this Agreement and the applicable License infringes, violates or
misappropriates the Intellectual Property rights of such third party; (b) any
breach of this Agreement by such Licensor; or (c) the gross negligence or
willful misconduct of Licensor or Recipient, or any employee, contractor or
agent of such Licensor or Recipient, except to the extent directly or indirectly
caused by any act or omission of such Licensee or the Service Provider.

13.4    Limitation on Liability. No Party will be liable for indirect,
consequential, special, exemplary or punitive damages, regardless of the form of
action, whether in contract, tort or otherwise, and even if such Party has been
advised of the possibility of such damages.

14.    DEFAULT

14.1    Definition. The occurrence of any one or more of the following events
which is not cured within the time permitted shall constitute a default under
this Agreement (hereinafter referred to as an “Event of Default”) as to the
Party failing in the performance or effecting the breaching act.

14.2    Service Provider’s Default. An Event of Default shall exist with respect
to Service Provider if Service Provider shall fail to perform or materially
comply with any of the covenants, agreements, terms or conditions contained in
this Agreement applicable to Service Provider and such failure shall continue
for a period of thirty (30) days after written notice thereof from any Recipient
to Service Provider specifying in reasonable detail the nature of such failure,
or, in the case such failure is of a nature that it cannot, with due diligence
and good faith, be cured within thirty (30) days but can be cured within 120
days, if Service Provider fails to proceed promptly and with all due diligence
and in good faith to cure the same and thereafter to prosecute the curing of
such failure to completion with all due diligence within ninety (90) days
thereafter. If an Event of Default exists with respect to Service Provider
pursuant to this Section 14.2, the other Parties shall be entitled to the
remedies set forth in Section 16.10.

14.3    Non-Member Recipient’s Default.

(a)    An Event of Default shall exist with respect to a Recipient that is not
also a Member if such Recipient shall:

(i)    fail to make any monetary payment required under this Agreement,
including any Direct Charges to the applicable third parties on or before the
due date recited herein and such failure continues for five (5) Business Days
after written notice from Service Provider specifying such failure, but only to
the extent that such failure causes a liability or obligation on the part of
Service Provider, or

(ii)    fail to perform or materially comply with any of the other covenants,
agreements, terms or conditions contained in this Agreement applicable to such
Recipient and such failure shall continue for a period of thirty (30) days after
written notice thereof from Service Provider to such Recipient specifying in
reasonable detail the nature of such failure, or, in the case such failure is of
a nature that it cannot, with due diligence and good faith, be cured within
thirty (30) days, if such Recipient fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety
(90) days thereafter.



--------------------------------------------------------------------------------

(b)    If an Event of Default exists with respect to a Recipient that is not
also a Member pursuant to Section 14.3(a)(i), then any monetary payment due
shall bear interest at the prime rate as published from time to time in the Wall
Street Journal (but not higher than the maximum lawful rate) from the date such
amount is due until such amount is paid in full.

(c)    If an Event of Default exists with respect to a Recipient that is not
also a Member pursuant to Section 14.3(a)(ii), (i) Service Provider shall be
entitled to the remedies set forth in Section 16.10 and (ii) such Recipient will
lose all rights to receive the Enterprise Services; provided, that, for the
avoidance of doubt, subject to Sections 15.2 and 15.7, such Recipient shall not
lose any rights to which it is entitled as a Licensee hereunder.

14.4    Member Default.

(a)    An Event of Default shall exist with respect to a Member if such Member
shall:

(i)    fail to make any monetary payment required under this Agreement or the JV
Agreement, including (A) the Initial Capital Contributions, (B) the OpEx
Allocation, (C) except as set forth in Section 6.1(e) of the JV Agreement, the
Baseline CapEx Allocation, (D) except as set forth in Section 6.1(e) of the JV
Agreement, the Special CapEx Allocation, (E) any expenses due or owed by such
Recipient pursuant to Section 5.3 or (F) any Direct Charges to the applicable
third parties, in each case on or before the due date recited herein and such
failure continues for five (5) Business Days after written notice from Service
Provider specifying such failure, but only to the extent that such failure
causes a liability or obligation on the part of Service Provider; or

(ii)    fail to perform or materially comply with any of the other covenants,
agreements, terms or conditions contained in this Agreement applicable to such
Member and such failure shall continue for a period of thirty (30) days after
written notice thereof from Service Provider to such Member specifying in
reasonable detail the nature of such failure, or, in the case such failure is of
a nature that it cannot, with due diligence and good faith, be cured within
thirty (30) days, if such Member fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety
(90) days thereafter.

(b)    If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(A), or this Agreement is rejected by any Member in connection
with any bankruptcy proceeding, such Member will lose (i) all governance rights
applicable to such Member or such Member’s representative on the Steering
Committee, provided for herein and pursuant to the JV Agreement, and (ii) all
rights as a Recipient to receive the Enterprise Services; provided, that, for
the avoidance of doubt, subject to Sections 15.2 and 15.7, such Member shall not
lose any rights to which it is entitled as a Licensee hereunder.

(c)    If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(B), such Member will lose all rights as a Recipient to
receive the Enterprise Services; provided, that, for the avoidance of doubt,
subject to Sections 15.2 and 15.7, such Member shall not lose any rights to
which it is entitled as a Licensee hereunder.



--------------------------------------------------------------------------------

(d)    If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(C), (i) such Member will lose all governance rights
applicable to such Member or such Member’s representative on the Steering
Committee, provided for herein and pursuant to the JV Agreement, and (ii) where
practicable, the provision of the Enterprise Services to such Member shall not
include use of the product or asset that was the subject to the capital
expenditure not funded by such Member; provided, that, for the avoidance of
doubt, subject to Sections 15.2 and 15.7, such Member shall not lose any rights
to which it is entitled as a Licensee hereunder.

(e)    If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(D), (i) such Member will lose all governance rights
applicable to such Member or such Member’s representative on the Steering
Committee, provided for herein and pursuant to the JV Agreement, and (ii) where
practicable, the provision of the Enterprise Services to such Member shall not
include use of the product or asset that was the subject to the capital
expenditure not funded by such Member; provided, that, for the avoidance of
doubt, subject to Sections 15.2 and 15.7, such Member shall not lose any rights
to which it is entitled as a Licensee hereunder; provided, further, that if CEOC
does not fund its Special CapEx Allocation pursuant to Section 6.1(e) of the JV
Agreement, this shall not be considered an Event of Default, but where
practicable, the provision of the Enterprise Services to CEOC shall not include
use of the product or asset that was the subject of the capital expenditure not
funded by CEOC.

(f)    If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(E), Section 14.4(a)(i)(F) or Section 14.4(a)(ii), (i) Service
Provider shall be entitled to the remedies set forth in Section 16.10 and
(ii) such Member will lose all rights as a Recipient to receive the Enterprise
Services; provided, that, for the avoidance of doubt, subject to Sections 15.2
and 15.7, such Member shall not lose any rights to which it is entitled as a
Licensee hereunder.

14.5    Bankruptcy.

(a)    An Event of Default shall exist with respect to a Party if such Party:

(i)    applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property;

(ii)    makes a general assignment for the benefit of creditors;

(iii)    is adjudicated bankrupt or insolvent;

(iv)    has filed against it an involuntary bankruptcy petition and (x) such
petition shall continue not dismissed for sixty (60) days or (y) an order
approving such petition shall have been entered; or

(v)    files a voluntary petition in bankruptcy or a petition or an answer
seeking reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law;



--------------------------------------------------------------------------------

provided, however, that the transactions contemplated by the CEOC Restructuring
shall not constitute an Event of Default under this Section 14.5.

14.6    Delays and Omissions. No delay or omission as to the exercise of any
right or power accruing upon any Event of Default shall impair the
non-defaulting party’s exercise of any right or power or shall be construed to
be a waiver of any Event of Default or acquiescence therein.

15.    TERM; BREACH; REMEDIES; EFFECT OF TERMINATION

15.1    The term of this Agreement shall commence on the date hereof and shall
continue in full force and effect in perpetuity unless terminated as provided
herein (the “Term”); provided, that the term of each License shall commence on
the date hereof and shall continue for the duration of the applicable License
Term.

15.2    Other than with respect to a breach of Section 4.1(a) by a Licensee,
which shall be governed by Section 4.2, if a Licensee’s use of the Trademarks
included in the Licensed IP does not meet the quality control standards set
forth in this Agreement or if a Licensee otherwise materially breaches any terms
of this Agreement (but solely with respect to those terms applicable to such
Licensee in its capacity as a Licensee hereunder), then the applicable Licensee
shall remedy such breach to the reasonable satisfaction of the applicable
Licensor within thirty (30) days of the delivery of written notice of such
breach by the Licensor to the Licensee, which cure period shall be extended for
an additional thirty (30) days if the breach is curable and the applicable
Licensee is diligently attempting to cure such breach. If at the end of the
period following the applicable Licensee’s receipt of written notice of such
breach (or, in the case of Section 4.2, at the end of the fifteen (15) day
period following the applicable Licensee’s receipt of written notice of failure
to make corrections to any material non-compliance), the Licensee has failed to
remedy such breach to the reasonable satisfaction of the Licensor, then the
Licensor may immediately seek preliminary or permanent injunctive relief against
the Licensee. If injunctive relief is granted in favor of the Licensor pursuant
to this Section 15.2, the Licensor shall be entitled to recover its reasonable
attorneys’ fees, costs, and expenses of litigation incurred in connection with
seeking such injunctive relief. The rights of each Licensor set forth in this
Section 15.2 are in addition to any other legal or equitable remedy that the
Licensor may be entitled to seek in respect of quality deficiencies or other
material breaches of this Agreement.

15.3    Each Licensor shall have the right to terminate this Agreement with
respect to a Licensee immediately upon written notice to such Licensee in the
event such Licensee violates or is notified by Gaming Authority that it is
violating any Gaming Laws, or the ongoing existence of this Agreement might
cause any Party to be in violation of any Gaming Laws.

15.4    [Intentionally deleted.]

15.5    Except as otherwise provided herein, this Agreement may not be
terminated without the prior written consent of all the Parties hereto.

15.6    Upon the termination or expiration of any License as provided pursuant
to this Agreement, the applicable Licensee shall no longer be licensed to use
any of the applicable Licensed IP and shall discontinue all use of such Licensed
IP within twelve (12) months (the “Transition Period”) following the termination
or expiration of the applicable License. All applicable Products and Materials
in such Licensee’s possession or control at the time of termination or
expiration of the



--------------------------------------------------------------------------------

Transition Period for the applicable License shall be delivered to the
applicable Licensor or, at such Licensor’s instruction, destroyed. Upon the
applicable Licensor’s request, all signage and fixtures bearing the Trademarks
included in the Licensed IP must be removed by the applicable Licensee prior to
the expiration of the Transition Period and delivered to the applicable Licensor
or, at such Licensor’s instruction, destroyed.

15.7    Each Licensee acknowledges and agrees that any unauthorized use of the
applicable Licensed IP by such Licensee may result in irreparable harm to the
applicable Licensor for which remedies other than injunctive relief may be
inadequate, and that the applicable Licensor may be entitled to receive from a
court of competent jurisdiction injunctive or other equitable relief to restrain
such unauthorized acts in addition to other appropriate remedies.

15.8    If this Agreement is terminated pursuant to this Article 15, it shall
become void and of no further force and effect, except that Articles 1, 4, 6, 7,
13, 16 and this Section 15.8 shall survive the expiration or any termination of
this Agreement.

16.    MISCELLANEOUS PROVISIONS

16.1    In all transactions regarding any Products and Materials, each
applicable Licensee shall assume sole responsibility for any commitments,
obligations or representations made by it in connection with the use,
manufacture, advertising, marketing, promotion, publicity, distribution, offer
for sale and sale thereof and such Licensee represents and warrants to the
applicable Licensor that such Licensor shall have no liability to such Licensee
or third parties with respect to any such Products or Materials manufactured,
advertised, distributed, marketed, promoted, published, offered for sale or sold
by or for such Licensee or its customers.

16.2    Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or required to be given hereunder
shall be in writing and shall be deemed to be duly given if personally delivered
or mailed by certified mail, return receipt requested, or nationally recognized
overnight delivery service with proof of receipt maintained, at the following
addresses (or any other address that any such Party may designate by written
notice to the other Parties):

 

  (a)

if to Service Provider, at:

Caesars Enterprise Services, LLC

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile:    (702) 407-6418

Attention:    General Counsel

 

  (b)

If to CEOC, at:

CEOC, LLC

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile:    (702) 407-6418

Attention:    General Counsel



--------------------------------------------------------------------------------

  (c)

If to CRC, at:

Caesars Resort Collection LLC

c/o Caesars Entertainment Corporation

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile:    (702) 407-6418

Attention:    General Counsel

(d)    If to any other Recipient, at such Recipient’s address as provided to
Service Provider.

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by certified mail, be deemed received upon the
earlier of actual receipt thereof or five (5) Business Days after the date of
deposit in the United States mail, as the case may be; and shall, if delivered
by nationally recognized overnight delivery service, be deemed received the
first Business Day after the date of deposit with the delivery service. Whenever
any notice is required to be given by Applicable Law or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

16.3    This Agreement, the JV Agreement, the Property Management Agreements and
the CPLV Trademark License constitute the entire agreement between the Parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, pertaining to such subject matter. There are no
warranties, representations or agreements, express or implied, between the
Parties in connection with the subject matter hereof except as may be
specifically set forth herein or therein. No amendment, supplement, modification
or waiver of this Agreement shall be binding unless it is set forth in a written
document signed by all the Parties; provided, however, that upon the acquisition
or development by Services Co. or any Member of any new property, or in
connection with any transaction in which a property owned by a Member remains
managed by an Affiliate of CEC but the ownership structure of such property is
modified (including a transaction pursuant to which a third party acquires the
real property interest in such property and leases back such property to the
relevant Member or any of its Affiliates) that, in any of the foregoing cases,
would involve the use of any System-wide IP, subject to compliance with
Section 8.3 of the JV Agreement, the officers of Services Co. may update
Exhibits A, D, F, H, I, J, K and L solely to reflect such acquisition,
development or transaction during the Term without obtaining the signature of
the Parties so long as copies of all such updates are distributed to all Parties
and the affected Party does not object to such amendments within 10 days of
receipt of such revised Exhibits. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
(whether or not similar) nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided in a written document signed by all the
Parties.

16.4    Except as otherwise expressly set forth herein, no Party may assign or
sublicense this Agreement or any License under which it is a Licensor or
Licensee, or pledge as security or otherwise grant any interest of any kind or
nature in or to this Agreement or its applicable licenses granted hereunder, to
any third party without the express written consent of the other Parties hereto;
provided, that in the event a Licensee should become a debtor in any case under
the Bankruptcy Code, each applicable Licensee shall have the right to assume, or
to assume and assign to a permitted



--------------------------------------------------------------------------------

assignee under this Section 16.4, such Licensee’s rights under, and the Licenses
granted to such Licensee pursuant to, this Agreement in accordance with
Bankruptcy Code Section 365, and each applicable Licensor shall and hereby does
consent to assumption or assumption and assignment of such Licensee’s rights
under, and the Licenses granted to such Licensee pursuant to, this Agreement
under Bankruptcy Code Section 365(c)(1)(B), waive its rights to invoke
Bankruptcy Code Section 365(c)(1), and acknowledge that it will be estopped to
argue that such Licensor’s consent and waiver hereunder are unenforceable. For
purposes of this Agreement, an “assignment” shall include the sale of all or
substantially all of the stock, assets or voting control of a Licensee, any
corporate reorganization of a Licensee, or any other transfer under an operation
of law (each, a “Change of Control”); provided, however, that notwithstanding
the foregoing, the consummation of the CEOC Restructuring and any transactions
contemplated thereby (including the merger of CEOC with and into CEOC, LLC, a
Delaware limited liability company, on or about the date hereof, with CEOC, LLC
as the surviving entity of such merger and acceding to all of the rights and
obligations of CEOC hereunder) shall not constitute an “assignment” or “Change
of Control” for purposes of this Agreement. Notwithstanding the foregoing,
(a) CRC, any CGPH Property Owner or other subsidiary of CGPH before CRC
succeeded to CGPH’s business, any CERP Property Owner or other subsidiary of
CERP before CRC succeeded to CERP’s business, or CEOC or any CEOC subsidiary may
assign its right, title and interest in this Agreement in connection with (i) a
financing; or (ii) a transfer of all of the real property interests owned by it
(together with the casino and related facilities located thereon), in each case,
provided the assignee or transferee (including any direct or indirect equity
owner thereof) is not (x) a competitor of CEC engaged in the gaming business, or
(y) generally recognized in the community as being a person of ill repute or who
has or is reasonably believed to have an adverse reputation or character, in
either case, which is more likely than not to have a material adverse effect on
the other Parties or any of their Affiliates or make such Person unsuitable
under Applicable Law to hold a gaming license or to be associated with a gaming
licensee or otherwise jeopardizes any of the Parties’ or their Affiliates’
gaming licenses, (b) any CGPH Property Manager, CERP Property Manager or CEOC
Property Manager may assign its right title and interest in and to this
Agreement, without the consent of the other Parties, to (i) any Affiliate of
such CGPH Property Manager, CERP Property Manager or CEOC Property Manager that
is directly or indirectly wholly-owned by CEC, and (ii) in connection with a
Change of Control of CEC; provided, that neither the new control party(ies) or
the proposed transferee (as applicable) nor any of such party’s direct or
indirect equity owners is generally recognized in the community as being a
person of ill repute or who has or is reasonably believed to have an adverse
reputation or character, in either case, which is more likely than not to have a
material adverse effect on the other Parties or any of their Affiliates or make
such Person unsuitable under Applicable Law to hold a gaming license or to be
associated with a gaming licensee or otherwise jeopardizes any of the Parties’
or their Affiliates’ gaming licenses, and (c) any merger, amalgamation,
consolidation or transfer, distribution or disposition of equity interests or
Change of Control of Services Co. or any other Party hereto that results in
Services Co. or such other Party hereto, as applicable, becoming a direct or
indirect Subsidiary of CEC shall not require the prior consent of any other
Party hereto.

16.5    The Parties expressly acknowledge and agree that the subject matter of
this Agreement, including the rights licensed to each Party hereunder, are
unique and irreplaceable, and that the loss thereof cannot adequately be
remedied by an award of monetary compensation or damages. In the event that this
Agreement or the licenses granted hereunder should ever become subject to United
States bankruptcy proceedings, all rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, licenses of rights to and
respecting “intellectual property” and “embodiment[s]” of “intellectual
property” for purposes of Section 365(n) and as defined in Section 101(35A) or
Chapter 11 of the Bankruptcy Code, and to the extent necessary to



--------------------------------------------------------------------------------

preserve the rights of each Party hereunder, including the license rights herein
granted to such Party, this Section 16.5 shall be treated as supplementary to
this Agreement pursuant to Section 365(n) of the Bankruptcy Code. Each of the
Licensees may elect to retain and fully exercise all of its rights and elections
under Section 365(n) of the Bankruptcy Code, including its retention of all its
rights as a licensee hereunder, notwithstanding the rejection of this Agreement
by any other Party as debtor in possession, or a trustee or similar functionary
in bankruptcy acting on behalf of a debtor’s estate. In the event that any
proceeding shall be instituted by or against any of the Parties (or any
Affiliate of any such Party) seeking to adjudicate it bankrupt, or insolvent, or
seeking liquidation, winding up, insolvency or reorganization, or relief of
debtors, or seeking an entry of an order of relief, or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property or it shall take any action to authorize any of the foregoing
actions (each a “Bankruptcy Event”), each Licensee, in the case of a Bankruptcy
Event of any Licensor, and each Licensor, in the case of a Bankruptcy Event of
any Licensee, shall have the right to retain and enforce its rights under this
Agreement (including this Section 16.5) as provided under Section 365(n) of the
Bankruptcy Code.

16.6    This Agreement shall be deemed executed and delivered within the State
of Nevada, is made in contemplation of its interpretation and effect being
construed in accordance with the laws of said State applicable to contracts
fully executed and performed in said State, and it is expressly agreed that it
shall be construed in accordance with the laws of the State of Nevada without
giving effect to the principles of the conflicts of laws. All litigation arising
out of or relating to this Agreement shall be brought in the federal or state
courts of Nevada and the Parties consent to jurisdiction therein.
Notwithstanding the foregoing, in the event of Foreclosure, all litigation
arising out of or relating to this Agreement shall be brought in the federal or
state courts of the Borough of Manhattan, The City of New York and appellate
courts from any thereof, and the Parties consent to jurisdiction therein.

16.7    The headings and captions contained in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or in any way affect this Agreement. Unless the
context requires otherwise: (a) pronouns in the masculine, feminine, and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa; (b) the
term “including” shall be construed to be expansive rather than limiting in
nature and to mean “including, without limitation;” (c) references to Articles
and Sections refer to Articles and Sections of this Agreement; (d) whenever in
this Agreement a Person is permitted or required to make a decision or take an
action or omit to take an action (x) in its “discretion” or “discretion” or
under a similar grant of authority or latitude, or without an express standard,
such Person will be entitled to consider such interests and factors, including
its own interests, as it desires, and will have no duty or obligation to
consider any other interests or factors affecting the Company or any other
Person, or (y) with an express standard of behavior (including, without
limitation, standards such as “reasonable” or “good faith”), then the Person
will comply with such express standard and will not be subject to any other or
different standard; (e) the words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole, including the Exhibits and Schedules attached hereto, and not to any
particular subdivision unless expressly so limited; and (f) references to
Exhibits and Schedules are to the items identified separately in writing by the
parties hereto as the described Exhibits or Schedules attached to this
Agreement, each of which is hereby incorporated herein and made a part hereof
for all purposes as if set forth in full herein. All references to “dollars” and
“$” shall refer to United States Dollars.



--------------------------------------------------------------------------------

16.8    This Agreement may be executed in one or more counterparts, including
via facsimile or any other electronic transmission, each of which when executed
and delivered shall be deemed an original, but all of which together will
constitute one and the same instrument.

16.9    Each Party acknowledges that the other Parties would be damaged
irreparably and would have no adequate remedy at law if any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached. Accordingly, each Party agrees that the other Parties will be entitled
to an injunction to prevent any breach of any provision of this Agreement and to
enforce specifically any provision of this Agreement, in addition to any other
remedy to which they may be entitled and without having to prove the inadequacy
of any other remedy they may have at law or in equity and without being required
to post bond or other security.

16.10    This Agreement is intended to be, and shall be, valid, binding and
enforceable as a private contract between the Parties as of the Effective Date;
provided, however, that this Agreement shall, nevertheless remain subject to the
approval of the Gaming Authorities, to the extent required by Applicable Laws,
and this Agreement shall not be effective and shall not be modified or amended
without the approval of the Gaming Authorities, to the extent required by
applicable Legal Requirements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]